Exhibit 10(b)(i)(a)


EMPLOYMENT AGREEMENT AMENDMENT





                             THIS AMENDMENT to the Employment Agreement dated as
of January 1, 2000, and previously amended as of March 1, 2001, between TRUE
NORTH COMMUNICATIONS INC. a Delaware corporation (the "Company") and DAVID A.
BELL (the "Executive") is entered into as of June 1, 2001.

                             WHEREAS, the Company and Executive have entered
into the above-referenced Employment Agreement pursuant to which the Executive
served the Company as its Chairman and Chief Executive Officer;

                             WHEREAS, the Company has entered into a merger (the
"Merger") with The Interpublic Group of Companies, Inc. ("Interpublic") pursuant
to that certain Agreement and Plan of Merger among Interpublic, Verities
Acquisition Corp. and the Company dated as of March 18, 2001 (the "Merger
Agreement") and;

                             WHEREAS, the Company, the Executive and Interpublic
desire to amend the Employment Agreement to reflect Executive's new role
following the Merger;

                             NOW, THEREFORE, it is agreed that the Employment
Agreement is hereby amended as follows, effective as of June 1, 2001 (except as
otherwise indicated below):

                             1.           Interpublic shall become a party to
the Agreement.

                             2.           Section 2 of the Employment Agreement
is amended in its entirety to read as follows:




 

               "2.         Position and Duties.           Interpublic shall
employ the Executive during the Employment Period with the title of Vice
Chairman. The Executive shall report directly to the Chief Executive Officer of
Interpublic and he shall split his time during the Employment Period between
Chicago and New York City, as necessary to carry out his duties and
responsibilities. Executive shall have the authority, duties and
responsibilities commensurate with his position and title and such other duties
and responsibilities (not inconsistent with his position) as are reasonably
assigned to him from time to time by the Chief Executive Officer of Interpublic.
During the Employment Period, the Executive shall perform faithfully and loyally
and to the best of the Executive's abilities his duties hereunder, shall devote
his full business time, attention and efforts to the affairs of Interpublic and
the group of subsidiaries and affiliates of Interpublic and shall use his
reasonable best efforts to promote the interests of Interpublic. Notwithstanding
the foregoing, the Executive may engage in charitable, civic or community
activities, provided that they do not interfere with the performance of the
Executive's duties hereunder, and, with the prior approval of the Board, may
serve as a director of any business corporation; provided that such service does
not violate the terms of any of the covenants contained in Section 8 hereof."

   

                             3.           Effective as of August 1, 2001,
Section 3(a) of the Employment Agreement is amended to provide for an annual
base salary of One Million Dollars ($1,000,000) per annum.

                             4.           Section 3(b) of the Employment
Agreement is deleted in its entirety and replaced with the following:


 

               "Executive will be eligible during the term of employment to
participate in the Management Incentive Compensation Plan ("MICP"), in
accordance with the terms and conditions of the Plan established from time to
time. The actual award, if any, shall be determined by the Corporation and shall
be based on profits of the Company, Executive's individual performance, and
management discretion."

   

                             5.           A new Section 3(e) of the Employment
Agreement shall be added as follows:


 

               "Executive shall be granted an award for the 2002-2004
performance period under Interpublic's Long-Term Performance Incentive Plan
("LTPIP") equal to five thousand (5,000) performance units tied to the
cumulative compound profit growth of FCB/BSMG, five thousand (5,000) performance
units tied to the cumulative compound profit growth of Interpublic and options
under Interpublic's Stock Incentive Plan to purchase forty thousand (40,000)
shares of Interpublic common stock which may not be exercised in any part prior
to the end of the performance period and thereafter shall be exercisable in
whole or in part."

   

                             6.           A new Section 3(f) of the Employment
Agreement shall be added as follows:

 

               "Effective August 23, 2001, Executive has been granted
seventy-five (75,000) shares of Interpublic Common Stock which will be subject
to a five year vesting restriction. Effective January 2, 2002, Executive has
been granted ten thousand (10,000) shares of Interpublic Common Stock which will
be subject to a five-year vesting restriction and options to acquire thirty
thousand (30,000) shares of Interpublic Common Stock."

   

                             7.           Effective as of August 23, 2001, a new
Section 3(g) of the Employment Agreement shall be added as follows:


 

               "Executive has been granted options to purchase one hundred
twenty-five thousand (125,000) shares of Interpublic Common Stock, which will be
subject to all the terms and conditions of the Interpublic Stock Incentive Plan.
Forty percent (40%) of the options will be exercisable after the third
anniversary of the date of grant, thirty percent (30%) will be exercisable after
the fourth anniversary and thirty percent (30%) will be exercisable after the
fifth anniversary of the date of grant through the tenth anniversary of the date
of grant."

   

                             8.           The following shall be added to
Section 3(c) of the Employment Agreement:




 

               "Executive shall be provided with a car allowance of Ten Thousand
Dollars ($10,000) per year and will be provided with garage space in New York
City and Chicago. In addition, Executive will be provided with a car and a
driver."

   

                             9.           Effective as of the date of
consummation of the Merger, Section 4 of the Employment Agreement is amended as
follows:


 

               (a)     by deleting the phrase, "subject to the vesting
requirements set forth in subsection (d) below" from subsection (a) thereof;

     

               (b)     by deleting the phrases, "the vested portion of" and
"with the vested portion determined in accordance with subsection (d) below"
from subsection (c) thereof; and adding the following: "In addition, Executive's
Stock options and restricted Stock shall continue to vest during the consulting
period".

     

               (c)     by deleting subsection (d) thereof; and

     

               (d)     by renumbering subsection (e) thereof as subsection (d).

   

                             10.          Section 5 of the Employment Agreement
is amended as of the date of the Merger by adding the following sentence at the
end of the subsection (a) thereof.


 

               "Notwithstanding the foregoing, the Executive hereby waives any
right to claim that a Qualifying Termination will occur by virtue of the Merger
or any alteration of his title, position, duties and responsibilities in
connection therewith, so long as the Executive serves as Vice Chairman of
Interpublic following the Merger (or in such similar agreed-upon capacity) with
such duties, responsibilities and authority, consistent with that position, as
are assigned to the Executive from time to time by the Chief Executive Officer
of Interpublic."

   

                             11.           Effective upon consummation of the
Merger, Section 6 of the Employment Agreement is amended by deleting the phrase,
"with all vesting requirements deemed to be satisfied" from subparagraph
(b)(ii)(4) thereof, and by deleting the phrase, "the then vested portion of"
from subparagraph (b)(iii) thereof.



                             IN WITNESS WHEREOF, the parties hereto have
executed this Amendment as of the 1st day of June, 2001, to be effective as of
June 1, 2001.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                                 

 

      Name:  C. Kent Kroeber

 

      Title:  Senior Vice President

 

                 Human Resources

         

TRUE NORTH COMMUNICATIONS, INC.

         

By:       /s/ Nicholas J. Camera                            

 

      Name:  Nicholas J. Camera

 

      Title:  Director, Vice President and

 

                 Secretary

     

            /s/ David A. Bell                                     

 

               David A. Bell







Exhibit 10(b)(ii)(a)


SUPPLEMENTAL AGREEMENT


                         SUPPLEMENTAL AGREEMENT made as of November 7, 2002 by
and between The Interpublic Group of Companies, Inc., a corporation of the State
of Delaware (hereinafter referred to as the "Corporation"), and SEAN ORR
(hereinafter referred to as "Executive").


W I T N E S S E T H

;






                         WHEREAS, the Corporation and Executive are parties to
an Employment Agreement made as of April 27, 1999 and as amended by Supplemental
Agreement made as of April 1, 2000 (hereinafter referred to as the
"Agreements"); and

                         WHEREAS, the Corporation and Executive desire to amend
the Agreement;

                         NOW, THEREFORE, in consideration of the mutual promises
herein and in the Employment Agreement set forth, the parties hereto, intending
to be legally bound, agree as follows:

                         1.        Section 3.01 of the Employment Agreement is
hereby amended, effective as of June 1, 2002 so as to delete "Six Hundred
Thousand Dollars ($600,000)" and substitute "Eight Hundred and Fifty Thousand
Dollars ($850,000) of which One Hundred Fifty Thousand Dollars ($150,000) will
be paid in the form of Executive Special Benefits Agreements ("ESBA")" entered
into between Executive and the Corporation.

                         2.         Section 5.02 of the Employment Agreement is
hereby amended by adding the following "Executive has been granted an award for
the 2003-2005 performance period under Interpublic's Long Term Performance
Incentive Plan ("LTPIP") equal to Twelve Thousand (12,000) performance units
tied to the cumulative compound growth of Interpublic and options under
Interpublic's Stock Incentive Plan to purchase One Hundred and Twenty Thousand
(120,000) shares of Interpublic common stock which may not be exercised in any
part prior to the end of the performance period and thereafter shall be
exercisable in whole or in part".

                         3.         Section 5.04 of the Employment Agreement is
hereby amended by adding the following "Executive has been granted an award of
Fifty Thousand (50,000) restricted shares of Interpublic common stock which
shares shall have a restriction period ending five years from the date of
grant".

                         4.         A new Section 6.03 of the Employment
Agreement is hereby added to the to read in its entirety as follows: "The
Corporation shall obtain a fifteen (15) year Term Life Insurance policy on the
life of Executive in the face amount of Ten Million ($10,000,000) Dollars,
subject to Executive's insurability, i.e., the Corporation's ability to obtained
such insurance. Annual premiums paid by the Corporation in the policy will be
taxable income to Executive".

                         5.         Except as herein above amended, The
Employment Agreement shall continue in full force and effect.

                         6.         This Supplemental Agreement shall be
governed by the laws of the State of New York.




 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                      

 

                C. Kent Kroeber

         

                   /s/ Sean Orr                            

 

                     Sean Orr

   

Signed as of                                     

 






Exhibit 10(b)(ii)(b)


SUPPLEMENTAL AGREEMENT




                         SUPPLEMENTAL AGREEMENT made as of November 7, 2002 by
and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State
of Delaware (hereinafter referred to as "Interpublic"), and SEAN ORR
(hereinafter referred to as "Executive").






W I T N E S S E T H:






                         WHEREAS, Interpublic and Executive are parties to
certain Executive Special Benefit Agreement made as of May 1, 1999 and May 1,
2002 (hereinafter referred to collectively as the "Agreements"); and

                         WHEREAS, Interpublic and Executive desire to amend the
Agreements;

                         NOW, THEREFORE, in consideration of the mutual promises
herein and in the Agreements set forth, the parties hereto, intending to be
legally bound, agree as follows:

                         1.        In the event that Executive should become
totally and permanently disabled the Executive will be entitled to immediately
receive the full maximum benefit otherwise payable upon retirement under the
Agreements. "Disability" means a condition that renders Executive completely and
presumably permanently unable to perform any or every day duty of his regular
occupation, in the reasonable determination of Interpublic.

                         2.        This Supplemental Agreement shall be governed
by the laws of the State of New York.

                         3.        Except as hereinabove amended, the Agreement
shall continue in full
force and effect.





 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                      

 

                C. Kent Kroeber

         

                   /s/ Sean Orr                            

 

                     Sean Orr

   

Signed as of                                    

 







Exhibit 10(b)(ii)(c)


EXECUTIVE SPECIAL BENEFIT AGREEMENT




                         AGREEMENT made as of May 1, 2002, by and between THE
INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of Delaware
(hereinafter referred to as "Interpublic") and SEAN F. ORR (hereinafter referred
to as "Executive").




W I T N E S S E T H:




                         WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                         WHEREAS, Interpublic and Executive desire to enter into
an Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                         NOW, THEREFORE, in consideration of the mutual promises
herein set forth, the parties hereto, intending to be legally bound, agree as
follows:




ARTICLE I
Death and Special Retirement Benefits


                         1.01     For purposes of this Agreement the "Accrual
Term" shall mean the period of ninety-six (96) months beginning on the date of
this Agreement and ending on the day preceding the eighth anniversary hereof or
on such earlier date on which Executive shall cease to be in the employ of the
Corporation.

                         1.02     The Corporation shall provide Executive with
the following benefits contingent upon Executive's compliance with all the terms
and conditions of this Agreement and Executive's satisfactory completion of a
physical examination in connection with an insurance policy on the life of
Executive which Interpublic or its assignee (other than Executive) proposes to
obtain and own, this latter contingency being deemed satisfied. Effective at the
end of the Accrual Term, Executive's annual compensation will be increased by
One Hundred Thousand Dollars ($100,000) if Executive is in the employ of the
Corporation at that time.

                         1.03     If, during the Accrual Term or thereafter
during a period of employment by the Corporation which is continuous from the
date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Two Hundred and Sixty
Thousand Dollars ($260,000) per annum for fifteen (15) years in monthly
installments beginning with the 15th of the calendar month following Executive's
death, and in equal monthly installments thereafter.

                         1.04     If, after a continuous period of employment
from the date of this Agreement, Executive shall retire from the employ of the
Corporation so that the first day on which Executive is no longer in the employ
of the Corporation occurs on or after Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the rate of
Two Hundred Sixty Thousand Dollars ($260,000) per annum for fifteen (15) in
monthly installments beginning with the 15th of the calendar month following
Executive's last day of employment, and in equal monthly installments
thereafter.

                         1.05     If, after a continuous period of employment
from the date of this Agreement, Executive shall retire, resign, or be
terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's fifty-sixth birthday but prior to Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive's last day of employment, such payments to be made in equal
monthly installments:


 

Last Day of Employment

Annual Rate

On or after 56th birthday but prior to 57th birthday

$182,000

On or after 57th birthday but prior to 58th birthday

$213,200

On or after 58th birthday but prior to 59th birthday

$228,800

On or after 59th birthday but prior to 60th birthday

$244,400


                         1.06     If, following such termination of employment,
Executive shall die before payment of all of the installments provided for in
Section 1.04 or Section 1.05, any remaining installments shall be paid to such
beneficiary or beneficiaries as Executive shall have designated pursuant to
Section 1.07 or, in the absence of such designation, to the Executor of the Will
or the Administrator of the Estate of Executive.

                         1.07     For purposes of Sections 1.03, 1.04 and 1.05,
or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                         1.08     If Executive shall die while in the employ of
the Corporation, no sum shall be payable pursuant to Sections 1.04, 1.05, 1.06,
2.01, 2.02 or 2.03.

                         1.09     In connection with the life insurance policy
referred to in Section 1.02, Interpublic has relied on written representations
made by Executive concerning Executive's age and the state of Executive's
health. If said representations are untrue in any material respect, whether
directly or by omission, and if the Corporation is damaged by any such untrue
representations, no sum shall be payable pursuant to Sections 1.03, 1.04, 1.05,
1.06, 2.01, 2.02 or 2.03.

                         1.10     It is expressly agreed that Interpublic or its
assignee (other than Executive) shall at all times be the sole and complete
owner and beneficiary of the life insurance policy referred to in Sections 1.02
and 1.09, shall have the unrestricted right to use all amounts and exercise all
options and privileges thereunder without the knowledge or consent of Executive
or Executive's designated beneficiary or any other person and that neither
Executive nor Executive's designated beneficiary nor any other person shall have
any right, title or interest, legal or equitable, whatsoever in or to such
policy.


ARTICLE II
Alternative Deferred Compensation


                         2.01     If Executive shall, for any reason other than
death, cease to be employed by the Corporation on a date prior to Executive's
fifty-sixth birthday, the Corporation shall, in lieu of any payment pursuant to
Article I of this Agreement, compensate Executive by payment, at the times and
in the manner specified in Section 2.02, of a sum computed at the rate of One
Hundred Thousand Dollars ($100,000) per annum for each full year and
proportionate amount for any part year from the date of this Agreement to the
date of such termination during which Executive is in the employ of the
Corporation. Such payment shall be conditional upon Executive's compliance with
all the terms and conditions of this Agreement.

                         2.02     The aggregate compensation payable under
Section 2.01 shall be paid in equal consecutive monthly installments commencing
with the first month in which Executive is no longer in the employ of the
Corporation and continuing for a number of months equal to the number of months
which have elapsed from the date of this Agreement to the commencement date of
such payments, up to a maximum of ninety-six (96) months.

                         2.03     If Executive dies while receiving payments in
accordance with the provisions of Section 2.02, any installments payable in
accordance with the provisions of Section 2.02 less any amounts previously paid
Executive in accordance therewith, shall be paid to the Executor of the Will or
the Administrator of the Estate of Executive.

                         2.04     It is understood that none of the payments
made in accordance with this Agreement shall be considered for purposes of
determining benefits under the Interpublic Pension Plan, nor shall such sums be
entitled to credits equivalent to interest under the Plan for Credits Equivalent
to Interest on Balances of Deferred Compensation Owing under Employment
Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III
Non-solicitation of Clients or Employees


                         3.01     Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
months either (a) solicit any employee of the Corporation to leave such employ
to enter the employ of Executive or of any corporation or enterprise with which
Executive is then associated or (b) solicit or handle on Executive's own behalf
or on behalf of any other person, firm or corporation, the advertising, public
relations, sales promotion or market research business of any advertiser which
is a client of the Corporation at the time of such termination.


ARTICLE IV
Assignment


                         4.01     This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of Interpublic. Neither this
Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE V
Contractual Nature of Obligation


                         5.01     The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI
Applicable Law


                         6.01     This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                          

 

                C. Kent Kroeber

         

                   /s/ Sean F. Orr                            

 

                     Sean F. Orr

   

Signed as of November 7, 2002

 







Exhibit 10(b)(v)(a)


EMPLOYMENT AGREEMENT




                         AGREEMENT made as of November 14, 2002, by and between
THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware, Inc. (hereinafter referred to as "Interpublic" or the "Corporation")
and NICHOLAS J. CAMERA (hereinafter referred to as "Executive").

                         In consideration of the mutual promises set forth
herein the parties hereto agree as follows:




ARTICLE I
Term of Employment


                         1.01     Subject to the provisions of Article VI and
Article VII, and upon the terms and subject to the conditions set forth herein,
Interpublic will employ Executive beginning November 14, 2002. (The period
during which Executive is employed hereunder is referred to herein as the "term
of employment"). Executive will serve Interpublic during the term of employment.


ARTICLE II
Duties


                         2.01     During the term of employment Executive will:

                                    (i)         Serve as Senior Vice President,
General Counsel and Secretary of Interpublic;

                                    (ii)         Use his best efforts to promote
the interests of Interpublic and devote his full time and efforts to their
business and affairs;

                                    (iii)         Perform such duties as
Interpublic may from time to time assign to him; and

                                    (iv)         Serve in such other offices of
Interpublic as he may be elected or appointed to.


ARTICLE III
Regular Compensation




                         3.01     Interpublic will compensate Executive for the
duties performed by him hereunder, by payment of a base salary at the rate of
Three Hundred Fifty Thousand Dollars ($350,000) per annum, of which Three
Hundred Thirty Five Thousand Dollars ($335,000) shall be payable in equal
installments, which Interpublic may pay at semi-monthly intervals, subject to
customarily withholding for federal, state and local taxes and Fifteen Thousand
Dollars ($15,000) of which shall be in the form of an Executive Special Benefits
Agreement ("ESBA").

                         3.02     Interpublic may at any time increase the
compensation paid to Executive under this Article III if Interpublic in its
discretion shall deem it advisable so to do in order to compensate him fairly
for services rendered to Interpublic.




ARTICLE IV
Bonuses


                         4.01     Executive will be eligible during the term of
employment to participate in the Management Incentive Compensation Plan
("MICP"), in accordance with the terms and conditions of the Plan established
from time to time. The actual award, if any, shall be determined by Interpublic
and shall be based on profits of Interpublic, Executive's individual
performance, and management discretion.

                         4.02     Executive will be eligible during the term of
employment to participate in certain Long-Term Performance Incentive Plans,
established by the Company in accordance with the terms and conditions of the
Plan established from time to time.






ARTICLE V
Other Employment Benefits




                         5.01     Executive shall be eligible to participate in
such other employee benefits as are available from time to time to other key
management executives of Interpublic in accordance with the then-current terms
and conditions established by Interpublic for eligibility and employee
contributions are required for participation in such benefits opportunities.

                         5.02     Employee will be entitled to annual paid time
off, in accordance with Interpublic's policies and procedures, to be taken in
such amounts and at such times as shall be mutually convenient for Executive and
Interpublic.

                         5.03     Executive shall be reimbursed for all
reasonable out-of-pocket expenses actually incurred by him in the conduct of the
business Interpublic provided that Executive submits all substantiation of such
expenses to Interpublic on a timely basis in accordance with standard policies
of Interpublic.




ARTICLE VI
Termination


                         6.01     Interpublic may terminate the employment of
Executive hereunder:

                                    (i)         By giving Executive notice in
writing at any time specifying a termination date not less than twelve (12)
months after the date on which such notice is given, in which event his
employment hereunder shall terminate on the date specified in such notice or;

                                    (ii)         By giving Executive notice in
writing at any time specifying a termination date less than twelve (12) months
after the date on which such notice is given. In this event Executive's
employment hereunder shall terminate on the date specified in such notice and
Interpublic shall thereafter pay him a sum equal to the amount by which twelve
(12) months salary at his then current rate exceeds the salary paid to him for
the period from the date on which such notice is given to the termination date
specified in such notice. Such payment shall be made during the period
immediately following the termination date specified in such notice, in
successive equal monthly installments each of which shall be equal to one (1)
month's salary at the rate in effect at the time of such termination, with any
residue in respect of a period less than one (1) month to be paid together with
the last installment.

                                    (iii)         During the termination period
provided in subsection (i), or in the case of a termination under subsection
(ii) providing for a termination period of less than twelve (12) months, for a
period of twelve (12) months after the termination notice, Executive will be
entitled to receive all employee benefits accorded to him prior to termination
which are made available to employees generally; provided, that such benefits
shall cease upon such date that Executive accepts employment with another
employer offering similar benefits.

                         6.02     Notwithstanding the provisions of Section
6.01, during the period of notice of termination, Executive will use reasonable,
good faith efforts to obtain other employment reasonably comparable to his
employment under this Agreement. Upon obtaining other employment (including work
as a consultant, independent contractor or establishing his own business),
Executive will promptly notify Interpublic, and (a) in the event that
Executive's salary and other non-contingent compensation ("new compensation")
payable to Executive in connection with his new employment shall equal or exceed
the salary portion of the amount payable by Interpublic under Section 6.01,
Interpublic shall be relieved of any obligation to make payments under Section
6.01, or (b) in the event Executive's new compensation shall be less than the
salary portion of payments to be made under Section 6.01, Interpublic will pay
Executive the difference between such payments and the new compensation. In the
event Executive accepts employment with any company owned or controlled by
Interpublic during the period in which payments are being made pursuant to
Section 6.01 of this Agreement, all such payments shall cease upon commencement
of such employment. Furthermore, if Executive has received a lump sum payment
pursuant to Section 6.01 of this Agreement and commences employment with another
company owned or controlled by Interpublic, Executive agrees to reimburse
Interpublic for any portion of the payment that compensates Executive for the
subsequent employment period.

                         6.03     Executive may at any time give notice in
writing to Interpublic specifying a termination date not less than twelve (12)
months after the date on which such notice is given, in which event his
employment hereunder shall terminate on the date specified in such notice.
Provided, however, Interpublic may, at its option, upon receipt of such notice
determine an earlier termination date. During the notice period, Executive will
continue to be an employee, will assist Interpublic in the transition of his
responsibilities and will be entitled to continue to receive base salary and to
participate in all benefit plans for which an employee at Executive's level is
eligible, but not to receive any MICP or other bonus award that might otherwise
be paid during that period except as otherwise provided herein. Interpublic may
require that Executive not come to work during the notice period. In no event,
however, may Executive perform services for any other employer during the notice
period.

                         6.04     Notwithstanding the provisions of Section
6.01, Interpublic may terminate the employment of Executive hereunder, at any
time after the Commencement Date, for Cause. For purposes of this Agreement,
"Cause" means any of the following:

                                    (i)         Any material breach by Executive
of any material provision of this Agreement (including without limitation
Sections 7.01 and 7.02 hereof) upon written notice of same by Interpublic which
breach, if capable of being cured, has not been cured within fifteen (15) days
after such notice (it being understood and agreed that a breach of Section 7.01
or 7.02 hereof, among others, shall be deemed not capable of being cured);

                                    (ii)         Executive's absence from duty
for a period of time exceeding fifteen (15) consecutive business days or twenty
(20) out of any (30) consecutive business days (other than account of permitted
vacation or as permitted for illness, disability or authorized leave in
accordance with Interpublic's policies and procedures) without the consent of
the Board of Directors;

                                    (iii)         The acceptance by Executive,
prior to the effective date of Executive's voluntary resignation from employment
with Interpublic, of a position with another employer, without the consent of
the Interpublic Board of Directors;

                                    (iv)         Misappropriation by Executive
of funds or property of Interpublic or any attempt by Executive to secure any
personal profit related to the business of Interpublic (other than as permitted
by this Agreement) and not fairly disclosed to and approved by the Board of
Directors;

                                    (v)         Fraud, dishonesty, disloyalty,
gross negligence or willful misconduct on the part of Executive in the
performance of his duties as an employee of Interpublic;

                                    (vi)         A felony conviction of
Executive; or

                                    (vii)         Executive's engaging, during
the term of employment, in activities which are prohibited by federal, state or
local laws or Interpublic's policy prohibiting discrimination based on age, sex,
race, religion, disability, national origin, or any other protected category; or
Executive's engaging in conduct which is constituting prohibited harassment
under federal, state or local law, or in violation of Interpublic's policy
(including without limitation, sexual harassment).

                         Upon a termination for Cause, Interpublic shall pay
Executive his salary and benefits through the date of termination of employment
and Executive shall not be entitled to any bonus with respect to the year of
termination, or to any other payments hereunder.


ARTICLE VII
Covenants


                         7.01     While Executive is employed hereunder by
Interpublic he shall not without the prior written consent of Interpublic, which
will not be unreasonably withheld, engage, directly or indirectly, in any other
trade, business or employment, or have any interest, direct or indirect, in any
other business, firm or corporation; provided, however, that he may continue to
own or may hereafter acquire any securities of any class of any publicly-owned
company.

                         7.02     Executive shall treat as confidential and keep
secret the affairs of Interpublic and shall not at any time during the term of
employment or thereafter, without the prior written consent of Interpublic,
divulge, furnish or make known or accessible to, or use for the benefit of,
anyone other than Interpublic and its subsidiaries and affiliates any
information of a confidential nature relating in any way to the business of
Interpublic or its subsidiaries or affiliates or their clients and obtained by
him in the course of his employment hereunder.


                         7.03     All records, papers and documents kept or made
by Executive relating to the business of Interpublic or its subsidiaries or
affiliates or their clients shall be and remain the property of Interpublic.

                         7.04     All articles invented by Executive, processes
discovered by him, trademarks, designs, advertising copy and art work, display
and promotion materials and, in general, everything of value conceived or
created by him pertaining to the business of Interpublic or any of its
subsidiaries or affiliates during the term of employment, and any and all rights
of every nature whatever thereto, shall immediately become the property of
Interpublic, and Executive will assign, transfer and deliver all patents,
copyrights, royalties, designs and copy, and any and all interests and rights
whatever thereto and thereunder to Interpublic.

                         7.05     Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of one (1)
year from such termination either: (a) directly or indirectly solicit any
employee of Interpublic to leave such employ to enter the employ of Executive or
of any person, firm or corporation with which Executive is then associated, or
induce or encourage any such employee to leave the employment of Interpublic or
to join any other company, or hire any such employee, or otherwise interfere
with the relationship between Interpublic and any of its employees or (b)
directly or indirectly solicit or handle on Executive's own behalf or on behalf
of any other person, firm or corporation, the event marketing, public relations,
advertising, sales promotion or market research business of any person or entity
which is a client of Interpublic, or to induce any such client to cease to
engage the services of Interpublic or to use the services of any entity or
person that competes directly with a material business of Interpublic, where the
identity of such client, or the client's need, desire or receptiveness to
services offered by Interpublic is known by Executive as part of his employment
with Interpublic. Executive acknowledges that these provisions are reasonable
and necessary to protect Interpublic's legitimate business interests, and that
these provisions do not prevent Executive from earning a living.

                         7.06     If at the time of enforcement of any
provisions of this Agreement, a court shall hold that the duration, scope or
area restriction of any provision hereof is unreasonable under circumstances now
or then existing, the parties hereto agree that the maximum duration, scope or
area reasonable under the circumstances shall be substituted by the court for
the stated duration, scope or area.

                         7.07     Executive acknowledges that a remedy at law
for any breach or attempted breach of Article VII of this Agreement will be
inadequate, and agrees that Interpublic shall be entitled to specific
performance and injunctive and other equitable relief in the case of any such
breach or attempted breach.

                         7.08     Executive represents and warrants that neither
the execution and delivery of this Employment Agreement nor the performance of
Executive's services hereunder will conflict with, or result in a breach of, any
agreement to which Executive is a party or by which he may be bound or affected,
in particular the terms of any employment agreement to which Executive may be a
party. Executive further represents and warrants that he has full right, power
and authority to carry out the provisions of this Employment Agreement.


ARTICLE VIII
Arbitration


                         8.01     Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, including claims involving
alleged legally protected rights, such as claims for age discrimination in
violation of the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act, as amended, and all other federal and state law
claims for defamation, breach of contract, wrongful termination and any other
claim arising because of Executive's employment, termination of employment or
otherwise, shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association and Section 11.01
hereof, and judgement upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The arbitration shall take
place in the city where Executive customarily renders services to Interpublic.
This Agreement shall be binding upon and enure to the benefit of the successors
and assigns of Interpublic. The prevailing party in any such arbitration shall
be entitled to receive attorney's fees and costs.


ARTICLE IX
Assignment


                         9.01     This Agreement shall be binding upon and enure
to the benefit of the successors and assigns Interpublic. Neither this Agreement
nor any rights hereunder shall be assignable by Executive and any such purported
assignment by him shall be void.


ARTICLE X
Agreement Entire


                         10.01     This Agreement constitutes the entire
understanding between Interpublic and Executive concerning his employment by
Interpublic or any of its parents, affiliates or subsidiaries and supersedes any
and all previous agreements between Executive and Interpublic or any of its
parents, affiliates or subsidiaries concerning such employment, and/or any
compensation or bonuses. Each party hereto shall pay its own costs and expenses
(including legal fees) incurred in connection with the preparation, negotiation
and execution of this Agreement. This Agreement may not be changed orally.


ARTICLE XI
Applicable Law


                         11.01     The Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ Sean Orr                                         

 

      Name: Sean Orr

 

      Title: Executive Vice President &

 

                Chief Financial Officer

         

                   /s/ Nicholas J. Camera                  

 

                      Nicholas J. Camera

       

Signed as of                                      

 







Exhibit 10(b)(v)(c)


EXECUTIVE SPECIAL BENEFIT AGREEMENT


                                 AGREEMENT

made as of December 1, 1995, by and between THE INTERPUBLIC GROUP OF COMPANIES,
INC., a corporation of the State of Delaware (hereinafter referred to as
"Interpublic") and NICHOLAS J. CAMERA (hereinafter referred to as "Executive").




W I T N E S S E T H:


                                 WHEREAS

, Executive is in the employ of Interpublic and/or one or more of its
subsidiaries (Interpublic and its subsidiaries being hereinafter referred to
collectively as the "Corporation"); and

                                 WHEREAS, Interpublic and Executive desire to
enter into an Executive Special Benefit Agreement which shall be supplementary
to any employment agreement or arrangement which Executive now or hereafter may
have with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                                 NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:




ARTICLE I
Death and Special Retirement Benefits



                                 1.01     For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety-six months beginning on the date
of this Agreement and ending on the day preceding the eighth anniversary hereof
or on such earlier date on which Executive shall cease to be in the employ of
the Corporation.

                                 1.02     The Corporation shall provide
Executive with the following benefits contingent upon Executive's compliance
with all the terms and conditions of this Agreement and Executive's satisfactory
completion of a physical examination in connection with an insurance policy on
the life of Executive which Interpublic or its assignee (other than Executive)
proposes to obtain and own. Effective at the end of the Accrual Term,
Executive's annual compensation will be increased by $15,000.00 if Executive is
in the employ of the Corporation at that time.

                                 1.03     If, during the Accrual Term or
thereafter during a period of employment by the Corporation which is continuous
from the date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Thirty-Six Thousand Dollars
($36,000) per annum for fifteen years following Executive's death, such payments
to be made on January 15 of each of the fifteen years beginning with the year
following the year in which Executive dies.

                                 1.04     If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixtieth
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Thirty-Six Thousand Dollars ($36,000) per annum for fifteen years
beginning with the calandar month following Executive's last day of employment,
such payments to be made in equal monthly installments.

                                 1.05     If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's fifty-sixth birthday but prior to Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive's last day of employment, such payments to be made in equal
monthly installments:


Last Day of Employment

Annual Rate

On or after 56th birthday but prior to 57th birthday

$23,040

On or after 57th birthday but prior to 58th birthday

$27,360

On or after 58th birthday but prior to 59th birthday

$31,680

On or after 59th birthday but prior to 60th birthday

$33,840

On or after 60th birthday but prior to 61st birthday

$36,000


                                 1.06     If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will or the Administrator of the Estate of Executive.

                                 1.07     For purposes of Sections 1.03, 1.04
and 1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                                 1.08     If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                                 1.09     In connection with the life insurance
policy referred to in Section 1.02, Interpublic has relied on written
representations made by Executive concerning Executive's age and the state of
Executive's health. If said representations are untrue in any material respect,
whether directly or by omission, and if the Corporation is damaged by any such
untrue representations, no sum shall be payable pursuant to Sections 1.03, 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                                 1.10     It is expressly agreed that
Interpublic or its assignee (other than Executive) shall at all times be the
sole and complete owner and beneficiary of the life insurance policy referred to
in Sections 1.02 and 1.09, shall have the unrestricted right to use all amounts
and exercise all options and privileges thereunder without the knowledge or
consent of Executive or Executive's designated beneficiary or any other person
and that neither Executive nor Executive's designated beneficiary nor any other
person shall have any right, title or interest, legal or equitable, whatsoever
in or to such policy.


ARTICLE II
Alternative Deferred Compensation


                                 2.01     If Executive shall, for any reason
other than death, cease to be employed by the Corporation on a date prior to
Executive's fifty-sixth birthday, the Corporation shall, in lieu of any payment
pursuant to Article I of this Agreement, compensate Executive by payment, at the
times and in the manner specified in Section 2.02, of a sum computed at the rate
of Fifteen Thousand Dollars ($15,000) per annum for each full year and
proportionate amount for any part year from the date of this Agreement to the
date of such termination during which Executive is in the employ of the
Corporation. Such payment shall be conditional upon Executive's compliance with
all the terms and conditions of this Agreement.

                                 2.02     The aggregate compensation payable
under Section 2.01 shall be paid in equal consecutive monthly installments
commencing with the first month in which Executive is no longer in the employ of
the Corporation and continuing for a number of months equal to the number of
months which have elapsed from the date of this Agreement to the commencement
date of such payments.

                                 2.03     If Executive dies while receiving
payments in accordance with the provisions of Section 2.02, any installments
payable in accordance with the provisions of Section 2.02 less any amounts
previously paid Executive in accordance therewith, shall be paid to the Executor
of the Will or the Administrator of the Estate of Executive.

                                 2.04     It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III
Non-solicitation of Clients or Employees


                                 3.01     Following the termination of
Executive's employment hereunder for any reason, Executive shall not for a
period of one year either (a) solicit any employee of the Corporation to leave
such employ to enter the employ of Executive or of any Corporation or other
enterprise with which Executive is then associated or (b) solicit or handle on
Executive's own behalf or on behalf of any other person, firm or corporation,
the advertising, public relations, sales promotion or market research business
of any advertiser which is a client of the Corporation at the time of such
termination.


ARTICLE IV
Assignment


                                 4.01     This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of Interpublic. Neither
this Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE V
Contractual Nature of Obligation


                                 5.01     The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI
Applicable Law


                                 6.01     This Agreement shall be governed by
and construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                                 

 

                C. Kent Kroeber

         

By:       /s/ Nicholas J. Camera                            

 

             Nicholas J. Camera







Exhibit 10(b)(vii)(a)


SUPPLEMENTAL AGREEMENT


                        SUPPLEMENTAL AGREEMENT made as of November 14, 2002
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation
("Interpublic") and THOMAS DOWLING ("Executive").


W I T N E S S E T H:


                        WHEREAS, Interpublic and Executive are parties to an
Employment Agreement made as of November, 1999 (hereinafter referred to as the
"Agreement"); and

                        WHEREAS, Interpublic and Executive desire to amend the
Agreement;

                        NOW, THEREFORE, in consideration of the mutual promises
herein and in the Agreement set forth, the parties hereto, intending to be
legally bound, agree as follows:

                        1.         Paragraph 7.01(i) and (ii) of the Agreement
are hereby amended, effective as of the date hereof, by deleting "six (6)
months" wherever it is referred to therein and substituting "twelve (12) months"
in all cases therefor.

                        Except as hereinabove amended, the Agreement shall
continue in full force and effect.

                        This Supplemental Agreement shall be governed by the
laws of the State of New York, applicable to contracts made and fully to be
performed therein.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ Sean Orr                                        

 

      Name: Sean Orr

         

            /s/ Thomas Dowling                            

 

              Thomas Dowling

       

Signed as of                                      

 







Exhibit 10(b)(vii)(b)


SUPPLEMENTAL AGREEMENT


                        SUPPLEMENTAL AGREEMENT made as of October 1, 2002
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation
("Interpublic") and THOMAS DOWLING ("Executive").


W I T N E S S E T H:


                        WHEREAS, Interpublic and Executive are parties to an
Employment Agreement made as of November 1999 (hereinafter referred to as the
"Agreement"); and

                        WHEREAS, Interpublic and Executive desire to amend the
Agreement;

                        NOW, THEREFORE, in consideration of the mutual promises
herein and in the Agreement set forth, the parties hereto, intending to be
legally bound, agree as follows:



 

              1.           Paragraph 2.01(iii) of the Agreement is hereby
amended, by adding "and Chief Risk Officer" following "Vice President, General
Auditor".

     

              2.           Paragraph 3.01 of the Agreement is hereby amended by
deleting "Two Hundred Twenty-Five Thousand Dollars ($225,000) per annum" and
substituting "Three Hundred Fifty Thousand Dollars ($350,000) per annum" and
adding" an additional Twenty-Five Thousand Dollars ($25,000) in the form of an
Executive Special Benefits Agreement ("ESBA").

     

              3.           A new Section 5.04 is hereby added to the Agreement
to read in its entirety as follows:

     

              "As soon as administratively feasible after full execution of this
Supplemental Agreement, Interpublic will use its best efforts to have the
Compensation Committee of its Board of Directors ("Committee") grant to
Executive twenty thousand (20,000) shares of Interpublic Common Stock which will
be subject to a five-year vesting restriction.

     

              4.           Section 7.01 of the Agreement is hereby amended by
deleting all references to six (6) months therefrom and substituting twenty-four
(24) months in all cases therefor.


                        Except as hereinabove amended, the Agreement shall
continue in full force and effect.

                        This Supplemental Agreement shall be governed by the
laws of the State of New York, applicable to contracts made and fully to be
performed therein.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                                   

 

      Name:  C. Kent Kroeber

 

      Title:  Senior Vice President

 

                 Human Resources

         

            /s/ Thomas Dowling                                  

 

              Thomas Dowling







Exhibit 10(b)(viii)(a)

EMPLOYMENT AGREEMENT




                            AGREEMENT made as of November 18, 2002, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware, Inc. (hereinafter referred to as "Interpublic") and BRIAN BROOKS
(hereinafter referred to as "Executive").

                            In consideration of the mutual promises set forth
herein the parties hereto agree as follows:




ARTICLE I
Term of Employment


                            1.01        Subject to the provisions of Article VII
and Article VIII, and upon the terms and subject to the conditions set forth
herein, Interpublic will employ Executive beginning November 18, 2002
("Commencement Date") and continuing thereafter subject to termination as set
forth herein. (The period during which Executive is employed hereunder is
referred to herein as the "term of employment"). Executive will serve
Interpublic during the term of employment.


ARTICLE II
Duties


                            2.01        During the term of employment Executive
will:

                                          (i)          Serve as Executive Vice
President of Human Resources of Interpublic;

                                          (ii)         Use his best efforts to
promote the interests of Interpublic and devote his full time and efforts to
their business and affairs;

                                          (iii)        Perform such duties as
Interpublic may from time to time assign to him; and

                                          (iv)        Serve in such other
offices of Interpublic as he may be elected or appointed to.


ARTICLE III
Regular Compensation


                            3.01        Interpublic will compensate Executive
for the duties performed by him hereunder, by payment of a base salary at the
rate of Four Hundred and Twenty Thousand Dollars ($420,000) per annum, which
Interpublic may pay at semi-monthly intervals, subject to customarily
withholding for federal, state and local taxes and One Hundred and Fifty
Thousand Dollars ($150,000) in the form of an Executive Special Benefit
Agreement ("ESBA") to be entered into between Interpublic and Executive.

                            3.02        Interpublic may at any time increase the
compensation paid to Executive under this Article III if Interpublic in its
discretion shall deem it advisable so to do in order to compensate him fairly
for services rendered to Interpublic.


ARTICLE IV
Bonuses


                            4.01       Executive will be eligible during the
term of employment to participate in the Management Incentive Compensation Plan
("MICP"), in accordance with the terms and conditions of the Plan established
from time to time. Executive shall be eligible to receive MICP awards up to one
hundred percent (100%) of his base salary, but the actual award, if any, shall
be determined by Interpublic and shall be based on profits of Interpublic,
Executive's individual performance, and management discretion.



                            4.02       As soon as administratively feasible
after full execution of this Agreement, Interpublic will use its best efforts to
have the Compensation Committee of its Board of Directors ("Committee") grant
Executive an award for the 2002-2004 performance period under Interpublic's
Long-Term Performance Incentive Plan ("LTPIP") equal to Four Thousand (4,000)
performance units tied to the cumulative compound profit growth of Interpublic
and options under Interpublic's Stock Incentive Plan to purchase Sixteen
Thousand (16,000) shares of Interpublic common stock which may not be exercised
in any part prior to the end of the performance period and thereafter shall be
exercisable in whole or in part.

                            4.03        As soon as administratively feasible
after full execution of this Agreement, Interpublic will use its best efforts to
have the Committee, grant Executive an award for the 2003-2005 performance
period under LTPIP equal to Four Thousand (4,000) performance units tied to the
cumulative compound profit growth of Interpublic and options under Interpublic's
Stock Incentive Plan to purchase Sixteen Thousand (16,000) shares of Interpublic
common stock which may not be exercised in any part prior to the end of the
performance period and thereafter shall be exercisable in whole or in part.

                            4.04       Upon full execution of this Agreement,
Executive shall be entitled to receive a sign on bonus of Two Hundred Fifty
Thousand Dollars ($250,000).




ARTICLE V
Interpublic Stock


                            5.01       As soon as administratively feasible
after full execution of this Agreement, Interpublic will use its best efforts to
have the Committee grant to Executive, an award of Thirty Thousand (30,000)
shares of Interpublic Common Stock which will be subject to the following
restriction period, assuming Executive's continued employment under this
Agreement, 4,800 shares shall be released at the end of Executive's first year
of employment (i.e. November, 2003); 3,900 shares shall be released at the end
of Executive's second year of employment (i.e. November 2004) and 21,300 shares
shall be released at the end of Executive's third year of employment (i.e.
November 2005).

                            5.02       As soon as administratively feasible
after full execution of this Agreement, Interpublic will use its best efforts to
have the Committee grant Executive options to purchase Forty Thousand (40,000)
shares of Interpublic Common Stock, which will be subject to all the terms and
conditions of the Interpublic Stock Incentive Plan. Forty percent (40%) of the
options will be exercisable after the third anniversary of the date of the
grant, thirty percent (30%) will be exercisable after the fourth anniversary of
the date of the grant and thirty percent (30%) will be exercisable after the
fifth anniversary of the date of grant through the tenth anniversary of the date
of the grant.

                            5.03       Assuming Executive's continued employment
under this Agreement, Interpublic will use its best efforts to have the
Committee grant additional restricted shares and options as follows: 2,400
restricted shares and 4,800 options at the end of Executive's first year of
employment (i.e. November, 2003); 1,950 restricted shares and 3,900 options at
the end of Executive's second year of employment (i.e. November 2004) and 10,650
restricted shares and 21,300 at the end of Executive's third year of employment
(i.e. November 2005).


ARTICLE VI
Other Employment Benefits


                            6.01       Executive shall be eligible to
participate in such other employee benefits as are available from time to time
to other key management executives of Interpublic in accordance with the
then-current terms and conditions established by Interpublic for eligibility and
employee contributions are required for participation in such benefits
opportunities.

                            6.02       Executive will be entitled to annual paid
time off, in accordance with Interpublic's policies and procedures, to be taken
in such amounts and at such times as shall be mutually convenient for Executive
and Interpublic.

                            6.03       Executive shall be reimbursed for all
reasonable out-of-pocket expenses actually incurred by him in the conduct of the
business Interpublic provided that Executive submits all substantiation of such
expenses to Interpublic on a timely basis in accordance with standard policies
of Interpublic.

                            6.04       Executive shall be entitled to an
automobile allowance of Ten Thousand Dollars ($10,000) per annum, payable in
accordance with Interpublic's standard policies and procedures.


ARTICLE VII
Termination


                            7.01       Interpublic may terminate the employment
of Executive hereunder:

                                          (i)          By giving Executive
notice in writing at any time specifying a termination date not less than twelve
(12) months after the date on which such notice is given, in which event
Executive's employment hereunder shall terminate on the date specified in such
notice or;

                                          (ii)         By giving Executive
notice in writing at any time specifying a termination date less than twelve
(12) months after the date on which such notice is given. In this event
Executive's employment hereunder shall terminate on the date specified in such
notice and Interpublic shall thereafter pay him a sum equal to the amount by
which twelve (12) months salary at his then current rate exceeds the salary paid
to him for the period from the date on which such notice is given to the
termination date specified in such notice. Such payment shall be made during the
period immediately following the termination date specified in such notice, in
successive equal monthly installments each of which shall be equal to one (1)
month's salary at the rate in effect at the time of such termination, with any
residue in respect of a period less than one (1) month to be paid together with
the last installment.

                                          (ii)         During the termination
period provided in subsection (i), or in the case of a termination under
subsection (ii) providing for a termination period of less than twelve (12)
months, for a period of twelve (12) months after the termination notice,
Executive will be entitled to receive all employee benefits accorded to him
prior to termination which are made available to employees generally; provided,
that such benefits shall cease upon such date that Executive accepts employment
with another employer offering similar benefits.

                            7.02       Notwithstanding the provisions of Section
7.01, during the period of notice of termination, Executive will use reasonable,
good faith efforts to obtain other employment reasonably comparable to his
employment under this Agreement. Upon obtaining other employment (including work
as a consultant, independent contractor or establishing his own business),
Executive will promptly notify Interpublic, and (a) in the event that
Executive's salary and other non-contingent compensation ("new compensation")
payable to Executive in connection with his new employment shall equal or exceed
the salary portion of the amount payable by Interpublic under Section 7.01,
Interpublic shall be relieved of any obligation to make payments under Section
7.01, or (b) in the event Executive's new compensation shall be less than the
salary portion of payments to be made under Section 7.01, Interpublic will pay
Executive the difference between such payments and the new compensation. In the
event Executive accepts employment with any company owned or controlled by
Interpublic during the period in which payments are being made pursuant to
Section 7.01 of this Agreement, all such payments shall cease upon commencement
of such employment. Furthermore, if Executive has received a lump sum payment
pursuant to Section 7.01 of this Agreement and commences employment with another
company owned or controlled by Interpublic, Executive agrees to reimburse
Interpublic for any portion of the payment that compensates Executive for the
subsequent employment period.

                            7.03       Executive may at any time give notice in
writing to Interpublic specifying a termination date not less than twelve (12)
months after the date on which such notice is given, in which event his
employment hereunder shall terminate on the date specified in such notice.
Provided, however, Interpublic may, at its option, upon receipt of such notice
determine an earlier termination date. During the notice period, Executive will
continue to be an employee, will assist Interpublic in the transition of his
responsibilities and will be entitled to continue to receive base salary and to
participate in all benefit plans for which an employee at Executive's level is
eligible, but not to receive any MICP or other bonus award that might otherwise
be paid during that period except as otherwise provided herein. Interpublic may
require that Executive not come to work during the notice period. In no event,
however, may Executive perform services for any other employer during the notice
period.

                            7.04       Notwithstanding the provisions of Section
7.01, Interpublic may terminate the employment of Executive hereunder, at any
time after the Commencement Date, for Cause. For purposes of this Agreement,
"Cause" means any of the following:

                            (i)           Any material breach by Executive of
any material provision of this Agreement (including without limitation Sections
8.01 and 8.02 hereof) upon written notice of same by Interpublic which breach,
if capable of being cured, has not been cured within fifteen (15) days after
such notice (it being understood and agreed that a breach of Section 8.01 or
8.02 hereof, among others, shall be deemed not capable of being cured);

                            (ii)          Executive's absence from duty for a
period of time exceeding fifteen (15) consecutive business days or twenty (20)
out of any (30) consecutive business days (other than account of permitted
vacation or as permitted for illness, disability or authorized leave in
accordance with Interpublic's policies and procedures) without the consent of
the Board of Directors;

                            (iii)         The acceptance by Executive, prior to
the effective date of Executive's voluntary resignation from employment with
Interpublic, of a position with another employer, without the consent of the
Interpublic Board of Directors;

                            (iv)         Misappropriation by Executive of funds
or property of Interpublic or any attempt by Executive to secure any personal
profit related to the business of Interpublic (other than as permitted by this
Agreement) and not fairly disclosed to and approved by the Board of Directors;

                            (v)          Fraud, dishonesty, disloyalty, gross
negligence or willful misconduct on the part of Executive in the performance of
his duties as an employee of Interpublic;

                            (vi)         A felony conviction of Executive; or

                            (vii)        Executive's engaging, during the term
of employment, in activities which are prohibited by federal, state or local
laws or Interpublic's policy prohibiting discrimination based on age, sex, race,
religion, disability, national origin, or any other protected category; or
Executive's engaging in conduct which is constituting prohibited harassment
under federal, state or local law, or in violation of Interpublic's policy
(including without limitation, sexual harassment).

                            Upon a termination for Cause, Interpublic shall pay
Executive his salary through the date of termination of employment and Executive
shall not be entitled to any bonus with respect to the year of termination, or
to any other payments hereunder.


ARTICLE VIII
Covenants


                            8.01        While Executive is employed hereunder by
Interpublic he shall not without the prior written consent of Interpublic, which
will not be unreasonably withheld, engage, directly or indirectly, in any other
trade, business or employment, or have any interest, direct or indirect, in any
other business, firm or corporation; provided, however, that he may continue to
own or may hereafter acquire any securities of any class of any publicly-owned
company.

                            8.02       Executive shall treat as confidential and
keep secret the affairs of Interpublic and shall not at any time during the term
of employment or thereafter, without the prior written consent of Interpublic,
divulge, furnish or make known or accessible to, or use for the benefit of,
anyone other than Interpublic and its subsidiaries and affiliates any
information of a confidential nature relating in any way to the business of
Interpublic or its subsidiaries or affiliates or their clients and obtained by
him in the course of his employment hereunder.

                            8.03       All records, papers and documents kept or
made by Executive relating to the business of Interpublic or its subsidiaries or
affiliates or their clients shall be and remain the property of Interpublic.

                            8.04       All articles invented by Executive,
processes discovered by him, trademarks, designs, advertising copy and art work,
display and promotion materials and, in general, everything of value conceived
or created by him pertaining to the business of Interpublic or any of its
subsidiaries or affiliates during the term of employment, and any and all rights
of every nature whatever thereto, shall immediately become the property of
Interpublic, and Executive will assign, transfer and deliver all patents,
copyrights, royalties, designs and copy, and any and all interests and rights
whatever thereto and thereunder to Interpublic.

                            8.05       Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of one (1)
year from such termination either: (a) directly or indirectly solicit any
employee of Interpublic to leave such employ to enter the employ of Executive or
of any person, firm or corporation with which Executive is then associated, or
induce or encourage any such employee to leave the employment of Interpublic or
to join any other company, or hire any such employee, or otherwise interfere
with the relationship between Interpublic and any of its employees or (b)
directly or indirectly solicit or handle on Executive's own behalf or on behalf
of any other person, firm or corporation, the event marketing, public relations,
advertising, sales promotion or market research business of any person or entity
which is a client of Interpublic, or to induce any such client to cease to
engage the services of Interpublic or to use the services of any entity or
person that competes directly with a material business of Interpublic, where the
identity of such client, or the client's need, desire or receptiveness to
services offered by Interpublic is known by Executive as part of his employment
with Interpublic. Executive acknowledges that these provisions are reasonable
and necessary to protect Interpublic's legitimate business interests, and that
these provisions do not prevent Executive from earning a living.

                            8.06       If at the time of enforcement of any
provisions of this Agreement, a court shall hold that the duration, scope or
area restriction of any provision hereof is unreasonable under circumstances now
or then existing, the parties hereto agree that the maximum duration, scope or
area reasonable under the circumstances shall be substituted by the court for
the stated duration, scope or area.

                            8.07       Executive acknowledges that a remedy at
law for any breach or attempted breach of Article VIII of this Agreement will be
inadequate, and agrees that Interpublic shall be entitled to specific
performance and injunctive and other equitable relief in the case of any such
breach or attempted breach.

                            8.08       Executive represents and warrants that
neither the execution and delivery of this Employment Agreement nor the
performance of Executive's services hereunder will conflict with, or result in a
breach of, any agreement to which Executive is a party or by which he may be
bound or affected, in particular the terms of any employment agreement to which
Executive may be a party. Executive further represents and warrants that he has
full right, power and authority to carry out the provisions of this Employment
Agreement.


ARTICLE IX
Assignment


                            9.01       This Agreement shall be binding upon and
enure to the benefit of the successors and assigns Interpublic. Neither this
Agreement nor any rights hereunder shall be assignable by Executive and any such
purported assignment by him shall be void.


ARTICLE X
Agreement Entire


                            10.01       This Agreement constitutes the entire
understanding between Interpublic and Executive concerning his employment by
Interpublic or any of its parents, affiliates or subsidiaries and supersedes any
and all previous agreements between Executive and Interpublic or any of its
parents, affiliates or subsidiaries concerning such employment, and/or any
compensation or bonuses. Each party hereto shall pay its own costs and expenses
(including legal fees) incurred in connection with the preparation, negotiation
and execution of this Agreement. This Agreement may not be changed orally.


ARTICLE XI
Applicable Law


                            11.01       The Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                                   

 

      Name:  C. Kent Kroeber

 

      Title:  Senior Vice President

 

                 Human Resources

         

                   /s/ Brian Brooks                                  

 

                      Brian Brooks







Exhibit 10(b)(viii)(b)


EXECUTIVE SPECIAL BENEFIT AGREEMENT



                               AGREEMENT made as of November 18, 2002, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware (hereinafter referred to as "Interpublic") and BRIAN BROOKS
(hereinafter referred to as "Executive").


W I T N E S S E T H:


                               WHEREAS, Executive is in the employ of
Interpublic and/or one or more of its subsidiaries (Interpublic and its
subsidiaries being hereinafter referred to collectively as the "Corporation");
and

                               WHEREAS, Interpublic and Executive desire to
enter into an Executive Special Benefit Agreement which shall be supplementary
to any employment agreement or arrangement which Executive now or hereinafter
may have with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                               NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:


ARTICLE I
Death and Special Retirement Benefits


                               1.01        For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety-six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

                               1.02        The Corporation shall provide
Executive with the following benefits contingent upon Executive's compliance
with all the terms and conditions of this Agreement and Executive's satisfactory
completion of a physical examination in connection with an insurance policy on
the life of Executive which Interpublic or its assignee (other than Executive)
proposes to obtain and own. Effective at the end of the Accrual Term,
Executive's annual compensation will be increased by One Hundred Fifty Thousand
Dollars ($150,000) if Executive is in the employ of the Corporation at that
time.

                               1.03        If, during the Accrual Term or
thereafter during a period of employment by the Corporation which is continuous
from the date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Five Hundred Thousand
Dollars ($500,000) per annum for fifteen (15) years in monthly installments
beginning with the 15th of the calendar month following Executive's death, and
in equal monthly installment thereafter.

                               1.04        If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixtieth
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Five Hundred Thousand Dollars ($500,000) per annum for fifteen (15)
years in monthly installments beginning with the 15th of the calendar month
following Executive's last day of employment, and in equal monthly installments
thereafter.

                               1.05        If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's fifty-fifth birthday but prior to Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive's last day of employment, such payments to be made in equal
monthly installments:


 

 

Last Day of Employment

Annual Rate

On or after 55th birthday but prior to 56th birthday

$375,000

On or after 56th birthday but prior to 57th birthday

$400,000

On or after 57th birthday but prior to 58th birthday

$425,000

On or after 58th birthday but prior to 59th birthday

$450,000

On or after 59th birthday but prior to 60th birthday

$475,000


                               1.06        If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will or the Administrator of the Estate of Executive.

                               1.07        For purposes of Sections 1.03, 1.04
and 1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                               1.08        If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                               1.09        In connection with the life insurance
policy referred to in Section 1.02, Interpublic has relied on written
representations made by Executive concerning Executive's age and the state of
Executive's health. If said representations are untrue in any material respect,
whether directly or by omission, and if the Corporation is damaged by any such
untrue representations, no sum shall be payable pursuant to Sections 1.03, 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                               1.10        It is expressly agreed that
Interpublic or its assignee (other than Executive) shall at all times be the
sole and complete owner and beneficiary of the life insurance policy referred to
in Sections 1.02 and 1.09, shall have the unrestricted right to use all amounts
and exercise all options and privileges thereunder without the knowledge or
consent of Executive or Executive's designated beneficiary or any other person
and that neither Executive nor Executive's designated beneficiary nor any other
person shall have any right, title or interest, legal or equitable, whatsoever
in or to such policy.


ARTICLE II
Alternative Deferred Compensation


                               2.01        If Executive shall, for any reason
other than death, cease to be employed by the Corporation on a date after
November 18, 2003 but prior to Executive's fifty-fifth birthday, the Corporation
shall, in lieu of any payment pursuant to Article I of this Agreement,
compensate Executive by payment, at the times and in the manner specified in
Section 2.02, Five Hundred Thousand Dollars ($500,000) and in addition, a sum
computed at the rate of One Hundred Fifty Thousand Dollars ($150,000) per annum
for each full year and proportionate amount for any part year from the date of
this Agreement to the date of such termination during which Executive is in the
employ of the Corporation. Such payment shall be conditional upon Executive's
compliance with all the terms and conditions of this Agreement. However, in the
event of a termination prior to November 18, 2003, Executive shall receive the
sum of Five Hundred Thousand Dollars ($500,000) and in addition, shall receive a
portion of the annual deferral set forth in Section 1.02, pro-rated from the
preceding November 18 through the date of termination.

                               2.02        The aggregate compensation payable
under Section 2.01 shall be paid in equal consecutive monthly installments
commencing with the first month in which Executive is no longer in the employ of
the Corporation and continuing for a number of months equal to the number of
months which have elapsed from the date of this Agreement to the commencement
date of such payments, up to a maximum of ninety-six (96) months.

                               2.03        If Executive dies while receiving
payments in accordance with the provisions of Section 2.02, any installments
payable in accordance with the provisions of Section 2.02 less any amounts
previously paid Executive in accordance therewith, shall be paid to the Executor
of the Will or the Administrator of the Estate of Executive.

                               2.04        It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III
Non-solicitation of Clients or Employees


                               3.01        Following the termination of
Executive's employment hereunder for any reason, Executive shall not for a
period of twelve months either (a) solicit any employee of the Corporation to
leave such employ to enter the employ of Executive or of any corporation or
enterprise with which Executive is then associated or (b) solicit or handle on
Executive's own behalf or on behalf of any other person, firm or corporation,
the advertising, public relations, sales promotion or market research business
of any advertiser which is a client of the Corporation at the time of such
termination.


ARTICLE IV
Assignment


                               4.01        This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of Interpublic. Neither
this Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE V
Contractual Nature of Obligation


                               5.01        The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI
Applicable Law




                               6.01        This Agreement shall be governed by
and construed in accordance with the laws of the State of New York.




 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                                   

 

                C. Kent Kroeber

         

                   /s/ Brian Brooks                                  

 

                      Brian Brooks

 

Exhibit 10(b)(x)(a)


EXECUTIVE SPECIAL BENEFIT AGREEMENT


                             AGREEMENT made as of January 1, 2002, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware (hereinafter referred to as "Interpublic") and GUNNAR WILMOT
(hereinafter referred to as "Executive").


W I T N E S S E T H:


                             WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                             WHEREAS, Interpublic and Executive desire to enter
into an Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                             NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:


ARTICLE I
Death and Special Retirement Benefits


                             1.01      For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety-six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

                             1.02      The Corporation shall provide Executive
with the following benefits contingent upon Executive's compliance with all the
terms and conditions of this Agreement and Executive's satisfactory completion
of a physical examination in connection with an insurance policy on the life of
Executive which Interpublic or its assignee (other than Executive) proposes to
obtain and own. Effective at the end of the Accrual Term, Executive's annual
compensation will be increased by Thirty Thousand Dollars ($30,000) if Executive
is in the employ of the Corporation at that time.

                             1.03      If, during the Accrual Term or thereafter
during a period of employment by the Corporation which is continuous from the
date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Sixty Six Thousand Dollars
($66,000) per annum for fifteen (15) years in monthly installments beginning
with the 15th of the calendar month following Executive's death, and in equal
monthly installments thereafter.

                             1.04       If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixtieth
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Sixty Six Thousand Dollars ($66,000) per annum for fifteen (15) in
monthly installments beginning with the 15th of the calendar month following
Executive's last day of employment, and in equal monthly installments
thereafter.

                             1.05       If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's fifty-eighth birthday but prior to Executive's sixtieth birthday,
the Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive's last day of employment, such payments to be made in equal
monthly installments:


Last Day of Employment

Annual Rate

On or after 58th birthday but prior to 59th birthday

$54,120

On or after 59th birthday but prior to 60th birthday

$62,040


                             1.06      If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will or the Administrator of the Estate of Executive.

                             1.07      For purposes of Sections 1.03, 1.04 and
1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                             1.08      If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                             1.09      In connection with the life insurance
policy referred to in Section 1.02, Interpublic has relied on written
representations made by Executive concerning Executive's age and the state of
Executive's health. If said representations are untrue in any material respect,
whether directly or by omission, and if the Corporation is damaged by any such
untrue representations, no sum shall be payable pursuant to Sections 1.03, 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                             1.10      It is expressly agreed that Interpublic
or its assignee (other than Executive) shall at all times be the sole and
complete owner and beneficiary of the life insurance policy referred to in
Sections 1.02 and 1.09, shall have the unrestricted right to use all amounts and
exercise all options and privileges thereunder without the knowledge or consent
of Executive or Executive's designated beneficiary or any other person and that
neither Executive nor Executive's designated beneficiary nor any other person
shall have any right, title or interest, legal or equitable, whatsoever in or to
such policy.


ARTICLE II
Alternative Deferred Compensation


                             2.01      If Executive shall, for any reason other
than death, cease to be employed by the Corporation on a date prior to
Executive's fifty-eighth birthday, the Corporation shall, in lieu of any payment
pursuant to Article I of this Agreement, compensate Executive by payment, at the
times and in the manner specified in Section 2.02, of a sum computed at the rate
of Thirty Thousand Dollars ($30,000) per annum for each full year and
proportionate amount for any part year from the date of this Agreement to the
date of such termination during which Executive is in the employ of the
Corporation. Such payment shall be conditional upon Executive's compliance with
all the terms and conditions of this Agreement.

                             2.02       The aggregate compensation payable under
Section 2.01 shall be paid in equal consecutive monthly installments commencing
with the first month in which Executive is no longer in the employ of the
Corporation and continuing for a number of months equal to the number of months
which have elapsed from the date of this Agreement to the commencement date of
such payments, up to a maximum of ninety-six (96) months.

                             2.03       If Executive dies while receiving
payments in accordance with the provisions of Section 2.02, any installments
payable in accordance with the provisions of Section 2.02 less any amounts
previously paid Executive in accordance therewith, shall be paid to the Executor
of the Will or the Administrator of the Estate of Executive.

                             2.04      It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III
Non-solicitation of Clients or Employees


                             3.01      Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
months either (a) solicit any employee of the Corporation to leave such employ
to enter the employ of Executive or of any corporation or enterprise with which
Executive is then associated or (b) solicit or handle on Executive's own behalf
or on behalf of any other person, firm or corporation, the advertising, public
relations, sales promotion or market research business of any advertiser which
is a client of the Corporation at the time of such termination.


ARTICLE IV
Assignment


                             4.01      This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Interpublic. Neither this
Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE V
Contractual Nature of Obligation


                             5.01      The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI
Applicable Law


                             6.01      This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                                 

 

              C. Kent Kroeber

         

By:       /s/ Gunnar Wilmot                            

 

      Name:  Gunnar Wilmot

   

 

Exhibit 10(b)(xii)(a)


EMPLOYMENT AGREEMENT




                            AGREEMENT made as of November 14, 2002, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware, Inc. (hereinafter referred to as "Interpublic" or the "Corporation")
and SUSAN WATSON (hereinafter referred to as "Executive").

                             In consideration of the mutual promises set forth
herein the parties hereto agree as follows:




ARTICLE I
Term of Employment


                            1.01       Subject to the provisions of Article VI
and Article VII, and upon the terms and subject to the conditions set forth
herein, Interpublic will employ Executive beginning November 14, 2002. (The
period during which Executive is employed hereunder is referred to herein as the
"term of employment"). Executive will serve Interpublic during the term of
employment.


ARTICLE II
Duties


                            2.01       During the term of employment Executive
will:

                                           (i)         Serve as Senior Vice
President, Investor Relations of Interpublic,

                                           (ii)        Use her best efforts to
promote the interests of Interpublic and devote her full time and efforts to
their business and affairs;

                                           (iii)       Perform such duties as
Interpublic may from time to time assign to her; and


                                           (iv)       Serve in such other
offices of Interpublic as she may be elected or appointed to.


ARTICLE III
Regular Compensation


                            3.01       Interpublic will compensate Executive for
the duties performed by her hereunder, by payment of a base salary at the rate
of Two Hundred Seventy Five Thousand Dollars ($275,000) per annum, payable in
equal installments, which Interpublic may pay at semi-monthly intervals, subject
to customarily withholding for federal, state and local taxes.

                            3.02       Interpublic may at any time increase the
compensation paid to Executive under this Article III if Interpublic in its
discretion shall deem it advisable so to do in order to compensate her fairly
for services rendered to Interpublic.


ARTICLE IV
Bonuses


                            4.01              Executive will be eligible during
the term of employment to participate in the Management Incentive Compensation
Plan ("MICP"), in accordance with the terms and conditions of the Plan
established from time to time. The actual award, if any, shall be determined by
Interpublic and shall be based on profits of Interpublic, Executive's individual
performance, and management discretion.

                            4.02              Executive will be eligible during
the term of employment to participate in

certain Long-Term Performance Incentive Plans, established by the Company in
accordance with the terms and conditions of the Plan established from time to
time.






ARTICLE V
Other Employment Benefits




                            5.01              Executive shall be eligible to
participate in such other employee benefits as are available from time to time
to other key management executives of Interpublic in accordance with the
then-current terms and conditions established by Interpublic for eligibility and
employee contributions are required for participation in such benefits
opportunities.

                            5.02              Employee will be entitled to
annual paid time off, in accordance with Interpublic's policies and procedures,
to be taken in such amounts and at such times as shall be mutually convenient
for Executive and Interpublic.

                            5.03              Executive shall be reimbursed for
all reasonable out-of-pocket expenses actually incurred by her in the conduct of
the business Interpublic provided that Executive submits all substantiation of
such expenses to Interpublic on a timely basis in accordance with standard
policies of Interpublic.




ARTICLE VI
Termination




                            6.01              Interpublic may terminate the
employment of Executive hereunder:
                                          (i)          By giving Executive
notice in writing at any time specifying a termination date not less than twelve
(12) months after the date on which such notice is given, in which event her
employment hereunder shall terminate on the date specified in such notice or;

                                          (ii)          By giving Executive
notice in writing at any time specifying a termination date less than twelve
(12) months after the date on which such notice is given. In this event
Executive's employment hereunder shall terminate on the date specified in such
notice and Interpublic shall thereafter pay her a sum equal to the amount by
which twelve (12) months salary at her then current rate exceeds the salary paid
to her for the period from the date on which such notice is given to the
termination date specified in such notice. Such payment shall be made during the
period immediately following the termination date specified in such notice, in
successive equal monthly installments each of which shall be equal to one (1)
month's salary at the rate in effect at the time of such termination, with any
residue in respect of a period less than one (1) month to be paid together with
the last installment.

                                          (iii)          During the termination
period provided in subsection (i), or in the case of a termination under
subsection (ii) providing for a termination period of less than twelve (12)
months, for a period of twelve (12) months after the termination notice,
Executive will be entitled to receive all employee benefits accorded to her
prior to termination which are made available to employees generally; provided,
that such benefits shall cease upon such date that Executive accepts employment
with another employer offering similar benefits.

                            6.02              Notwithstanding the provisions of
Section 6.01, during the period of notice of termination, Executive will use
reasonable, good faith efforts to obtain other employment reasonably comparable
to her employment under this Agreement. Upon obtaining other employment
(including work as a consultant, independent contractor or establishing her own
business), Executive will promptly notify Interpublic, and (a) in the event that
Executive's salary and other non-contingent compensation ("new compensation")
payable to Executive in connection with her new employment shall equal or exceed
the salary portion of the amount payable by Interpublic under Section 6.01,
Interpublic shall be relieved of any obligation to make payments under Section
6.01, or (b) in the event Executive's new compensation shall be less than the
salary portion of payments to be made under Section 6.01, Interpublic will pay
Executive the difference between such payments and the new compensation. In the
event Executive accepts employment with any company owned or controlled by
Interpublic during the period in which payments are being made pursuant to
Section 6.01 of this Agreement, all such payments shall cease upon commencement
of such employment. Furthermore, if Executive has received a lump sum payment
pursuant to Section 6.01 of this Agreement and commences employment with another
company owned or controlled by Interpublic, Executive agrees to reimburse
Interpublic for any portion of the payment that compensates Executive for the
subsequent employment period.

                            6.03              Executive may at any time give
notice in writing to Interpublic specifying a termination date not less than
twelve (12) months after the date on which such notice is given, in which event
her employment hereunder shall terminate on the date specified in such notice.
Provided, however, Interpublic may, at its option, upon receipt of such notice
determine an earlier termination date. During the notice period, Executive will
continue to be an employee, will assist Interpublic in the transition of her
responsibilities and will be entitled to continue to receive base salary and to
participate in all benefit plans for which an employee at Executive's level is
eligible, but not to receive any MICP or other bonus award that might otherwise
be paid during that period except as otherwise provided herein. Interpublic may
require that Executive not come to work during the notice period. In no event,
however, may Executive perform services for any other employer during the notice
period.

                            6.04              Notwithstanding the provisions of
Section 6.01, Interpublic may terminate the employment of Executive hereunder,
at any time after the Commencement Date, for Cause. For purposes of this
Agreement, "Cause" means any of the following:

                                          (i)          Any material breach by
Executive of any material provision of this Agreement (including without
limitation Sections 7.01 and 7.02 hereof) upon written notice of same by
Interpublic which breach, if capable of being cured, has not been cured within
fifteen (15) days after such notice (it being understood and agreed that a
breach of Section 7.01 or 7.02 hereof, among others, shall be deemed not capable
of being cured);

                                          (ii)          Executive's absence from
duty for a period of time exceeding fifteen (15) consecutive business days or
twenty (20) out of any (30) consecutive business days (other than account of
permitted vacation or as permitted for illness, disability or authorized leave
in accordance with Interpublic's policies and procedures) without the consent of
the Board of Directors;

                                          (iii)          The acceptance by
Executive, prior to the effective date of Executive's voluntary resignation from
employment with Interpublic, of a position with another employer, without the
consent of the Interpublic Board of Directors;

                                          (iv)          Misappropriation by
Executive of funds or property of Interpublic or any attempt by Executive to
secure any personal profit related to the business of Interpublic (other than as
permitted by this Agreement) and not fairly disclosed to and approved by the
Board of Directors;

                                          (v)          Fraud, dishonesty,
disloyalty, gross negligence or willful misconduct on the part of Executive in
the performance of her duties as an employee of Interpublic;

                                          (vi)          A felony conviction of
Executive; or

                                          (vii)          Executive's engaging,
during the term of employment, in activities which are prohibited by federal,
state or local laws or Interpublic's policy prohibiting discrimination based on
age, sex, race, religion, disability, national origin, or any other protected
category; or Executive's engaging in conduct which is constituting prohibited
harassment under federal, state or local law, or in violation of Interpublic's
policy (including without limitation, sexual harassment).

                                           Upon a termination for Cause,
Interpublic shall pay Executive her salary and benefits through the date of
termination of employment and Executive shall not be entitled to any bonus with
respect to the year of termination, or to any other payments hereunder.




ARTICLE VII
Covenants


                            7.01              While Executive is employed
hereunder by Interpublic she shall not without the prior written consent of
Interpublic, which will not be unreasonably withheld, engage, directly or
indirectly, in any other trade, business or employment, or have any interest,
direct or indirect, in any other business, firm or corporation; provided,
however, that she may continue to own or may hereafter acquire any securities of
any class of any publicly-owned company.

                            7.02              Executive shall treat as
confidential and keep secret the affairs of Interpublic and shall not at any
time during the term of employment or thereafter, without the prior written
consent of Interpublic, divulge, furnish or make known or accessible to, or use
for the benefit of, anyone other than Interpublic and its subsidiaries and
affiliates any information of a confidential nature relating in any way to the
business of Interpublic or its subsidiaries or affiliates or their clients and
obtained by her in the course of her employment hereunder.

                            7.03              All records, papers and documents
kept or made by Executive relating to the business of Interpublic or its
subsidiaries or affiliates or their clients shall be and remain the property of
Interpublic.

                            7.04              7.04 All articles invented by
Executive, processes discovered by her, trademarks, designs, advertising copy
and art work, display and promotion materials and, in general, everything of
value conceived or created by her pertaining to the business of Interpublic or
any of its subsidiaries or affiliates during the term of employment, and any and
all rights of every nature whatever thereto, shall immediately become the
property of Interpublic, and Executive will assign, transfer and deliver all
patents, copyrights, royalties, designs and copy, and any and all interests and
rights whatever thereto and thereunder to Interpublic.

                            7.05              Following the termination of
Executive's employment hereunder for any reason, Executive shall not for a
period of one (1) year from such termination either: (a) directly or indirectly
solicit any employee of Interpublic to leave such employ to enter the employ of
Executive or of any person, firm or corporation with which Executive is then
associated, or induce or encourage any such employee to leave the employment of
Interpublic or to join any other company, or hire any such employee, or
otherwise interfere with the relationship between Interpublic and any of its
employees or (b) directly or indirectly solicit or handle on Executive's own
behalf or on behalf of any other person, firm or corporation, the event
marketing, public relations, advertising, sales promotion or market research
business of any person or entity which is a client of Interpublic, or to induce
any such client to cease to engage the services of Interpublic or to use the
services of any entity or person that competes directly with a material business
of Interpublic, where the identity of such client, or the client's need, desire
or receptiveness to services offered by Interpublic is known by Executive as
part of her employment with Interpublic. Executive acknowledges that these
provisions are reasonable and necessary to protect Interpublic's legitimate
business interests, and that these provisions do not prevent Executive from
earning a living.

                            7.06              If at the time of enforcement of
any provisions of this Agreement, a court shall hold that the duration, scope or
area restriction of any provision hereof is unreasonable under circumstances now
or then existing, the parties hereto agree that the maximum duration, scope or
area reasonable under the circumstances shall be substituted by the court for
the stated duration, scope or area.

                            7.07              Executive acknowledges that a
remedy at law for any breach or attempted breach of Article VII of this
Agreement will be inadequate, and agrees that Interpublic shall be entitled to
specific performance and injunctive and other equitable relief in the case of
any such breach or attempted breach.

                            7.08              Executive represents and warrants
that neither the execution and delivery of this Employment Agreement nor the
performance of Executive's services hereunder will conflict with, or result in a
breach of, any agreement to which Executive is a party or by which he may be
bound or affected, in particular the terms of any employment agreement to which
Executive may be a party. Executive further represents and warrants that she has
full right, power and authority to carry out the provisions of this Employment
Agreement.


ARTICLE VIII
Arbitration


                            8.01              Any controversy or claim arising
out of or relating to this Agreement, or the breach thereof, including claims
involving alleged legally protected rights, such as claims for age
discrimination in violation of the Age Discrimination in Employment Act of 1967,
as amended, Title VII of the Civil Rights Act, as amended, and all other federal
and state law claims for defamation, breach of contract, wrongful termination
and any other claim arising because of Executive's employment, termination of
employment or otherwise, shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and Section
11.01 hereof, and judgement upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The arbitration shall take
place in the city where Executive customarily renders services to Interpublic.
This Agreement shall be binding upon and enure to the benefit of the successors
and assigns of Interpublic. The prevailing party in any such arbitration shall
be entitled to receive attorney's fees and costs.


ARTICLE IX
Assignment


                            9.01              This Agreement shall be binding
upon and enure to the benefit of the successors and assigns Interpublic. Neither
this Agreement nor any rights hereunder shall be assignable by Executive and any
such purported assignment by her shall be void.






ARTICLE X
Agreement Entire




                            10.01              This Agreement constitutes the
entire understanding between Interpublic and Executive concerning her employment
by Interpublic or any of its parents, affiliates or subsidiaries and supersedes
any and all previous agreements between Executive and Interpublic or any of its
parents, affiliates or subsidiaries concerning such employment, and/or any
compensation or bonuses. Each party hereto shall pay its own costs and expenses
(including legal fees) incurred in connection with the preparation, negotiation
and execution of this Agreement. This Agreement may not be changed orally.




ARTICLE XI
Applicable Law


                            11.01              The Agreement shall be governed
by and construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ Sean Orr                                   

 

      Name:  Sean Orr

 

      Title:  Executive Vice President &

 

                Chief Financial Officer

         

                   /s/ Susan Watson                   

 

                      Susan Watson

       

Signed as of                                                

 





Exhibit 10(b)(xiii)(a)


EXECUTIVE SPECIAL BENEFIT AGREEMENT




                             AGREEMENT made as of January 1, 2002, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware (hereinafter referred to as "Interpublic") and STEVEN BERNS
(hereinafter referred to as "Executive").




W I T N E S S E T H:


                             WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                             WHEREAS, Interpublic and Executive desire to enter
into an Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                             NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:


ARTICLE I
Death and Special Retirement Benefits


                             1.01       For purposes of this Agreement the
"Accrual Term" shall mean the period of ninety-six (96) months beginning on the
date of this Agreement and ending on the day preceding the eighth anniversary
hereof or on such earlier date on which Executive shall cease to be in the
employ of the Corporation.

                             1.02       The Corporation shall provide Executive
with the following benefits contingent upon Executive's compliance with all the
terms and conditions of this Agreement and Executive's satisfactory completion
of a physical examination in connection with an insurance policy on the life of
Executive which Interpublic or its assignee (other than Executive) proposes to
obtain and own. Effective at the end of the Accrual Term, Executive's annual
compensation will be increased by Forty Thousand Dollars ($40,000) if Executive
is in the employ of the Corporation at that time.

                             1.03       If, during the Accrual Term or
thereafter during a period of employment by the Corporation which is continuous
from the date of this Agreement, Executive shall die while in the employ of the
Corporation, the Corporation shall pay to such beneficiary or beneficiaries as
Executive shall have designated pursuant to Section 1.07 (or in the absence of
such designation, shall pay to the Executor of the Will or the Administrator of
the Estate of Executive) survivor income payments of Two Hundred and Twenty
Eight Thousand Dollars ($228,000) per annum for fifteen (15) years in monthly
installments beginning with the 15th of the calendar month following Executive's
death, and in equal monthly installments thereafter.

                             1.04       If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixtieth
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Two Hundred and Twenty Eight Thousand Dollars ($228,000) per annum
for fifteen (15) years in monthly installments beginning with the 15th of the
calendar month following Executive's last day of employment, and in equal
monthly installments thereafter.

                             1.05       If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's fifty-fifth birthday but prior to Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive's last day of employment, such payments to be made in equal
monthly installments:


 

Last Day of Employment

Annual Rate

On or after 55th birthday but prior to 56th birthday

$159,600

On or after 56th birthday but prior to 57th birthday

$173,280

On or after 57th birthday but prior to 58th birthday

$186,960

On or after 58th birthday but prior to 59th birthday

$200,640

On or after 59th birthday but prior to 60th birthday

$214,320


                             1.06       If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.04 or Section 1.05, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.07 or, in the absence of such designation, to the Executor
of the Will or the Administrator of the Estate of Executive.

                             1.07       For purposes of Sections 1.03, 1.04 and
1.05, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                             1.08       If Executive shall die while in the
employ of the Corporation, no sum shall be payable pursuant to Sections 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.



                             1.09       In connection with the life insurance
policy referred to in Section 1.02, Interpublic has relied on written
representations made by Executive concerning Executive's age and the state of
Executive's health. If said representations are untrue in any material respect,
whether directly or by omission, and if the Corporation is damaged by any such
untrue representations, no sum shall be payable pursuant to Sections 1.03, 1.04,
1.05, 1.06, 2.01, 2.02 or 2.03.

                             1.10       It is expressly agreed that Interpublic
or its assignee (other than Executive) shall at all times be the sole and
complete owner and beneficiary of the life insurance policy referred to in
Sections 1.02 and 1.09, shall have the unrestricted right to use all amounts and
exercise all options and privileges thereunder without the knowledge or consent
of Executive or Executive's designated beneficiary or any other person and that
neither Executive nor Executive's designated beneficiary nor any other person
shall have any right, title or interest, legal or equitable, whatsoever in or to
such policy.


ARTICLE II
Alternative Deferred Compensation


                             2.01       If Executive shall, for any reason other
than death, cease to be employed by the Corporation on a date prior to
Executive's fifty-fifth birthday, the Corporation shall, in lieu of any payment
pursuant to Article I of this Agreement, compensate Executive by payment, at the
times and in the manner specified in Section 2.02, of a sum computed at the rate
of Forty Thousand Dollars ($40,000) per annum for each full year and
proportionate amount for any part year from the date of this Agreement to the
date of such termination during which Executive is in the employ of the
Corporation. Such payment shall be conditional upon Executive's compliance with
all the terms and conditions of this Agreement.

                             2.02       The aggregate compensation payable under
Section 2.01 shall be paid in equal consecutive monthly installments commencing
with the first month in which Executive is no longer in the employ of the
Corporation and continuing for a number of months equal to the number of months
which have elapsed from the date of this Agreement to the commencement date of
such payments, up to a maximum of ninety-six (96) months.

                             2.03       If Executive dies while receiving
payments in accordance with the provisions of Section 2.02, any installments
payable in accordance with the provisions of Section 2.02 less any amounts
previously paid Executive in accordance therewith, shall be paid to the Executor
of the Will or the Administrator of the Estate of Executive.

                             2.04       It is understood that none of the
payments made in accordance with this Agreement shall be considered for purposes
of determining benefits under the Interpublic Pension Plan, nor shall such sums
be entitled to credits equivalent to interest under the Plan for Credits
Equivalent to Interest on Balances of Deferred Compensation Owing under
Employment Agreements adopted effective as of January 1, 1974 by Interpublic.


ARTICLE III
Non-solicitation of Clients or Employees


                             3.01       Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
months either (a) solicit any employee of the Corporation to leave such employ
to enter the employ of Executive or of any corporation or enterprise with which
Executive is then associated or (b) solicit or handle on Executive's own behalf
or on behalf of any other person, firm or corporation, the advertising, public
relations, sales promotion or market research business of any advertiser which
is a client of the Corporation at the time of such termination.


ARTICLE IV
Assignment


                             4.01       This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Interpublic. Neither this
Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE V
Contractual Nature of Obligation


                             5.01       The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.


ARTICLE VI
Applicable Law


                             6.01       This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                                   

 

              C. Kent Kroeber

         

                   /s/ Steven Berns                                  

 

                      Steven Berns

       

Signed as of 1/1/03

 







Exhibit 10(b)(xiv)(a)


EMPLOYMENT AGREEMENT


                            AGREEMENT made as of November 14, 2002, by and
between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of
Delaware, Inc. (hereinafter referred to as "Interpublic" or the "Corporation")
and RICHARD SNEEDER (hereinafter referred to as "Executive").

                             In consideration of the mutual promises set forth
herein the parties hereto agree as follows:


ARTICLE I
Term of Employment


                             1.01       Subject to the provisions of Article VI
and Article VII, and upon the terms and subject to the conditions set forth
herein, Interpublic will employ Executive beginning November 14, 2002. (The
period during which Executive is employed hereunder is referred to herein as the
"term of employment"). Executive will serve Interpublic during the term of
employment.


ARTICLE II
Duties


                             2.01       During the term of employment Executive
will:

                                           (i)           Serve as Controller of
Interpublic,
                                           (ii)          Use his best efforts to
promote the interests of Interpublic and devote his full time and efforts to
their business and affairs;
                                           (iii)         Perform such duties as
Interpublic may from time to time assign to him; and
                                           (iv)         Serve in such other
offices of Interpublic as he may be elected or appointed to.


ARTICLE III
Regular Compensation


                             3.01       Interpublic will compensate Executive
for the duties performed by him hereunder, by payment of a base salary at the
rate of Two Hundred Fifty Thousand Dollars ($250,000) per annum, payable in
equal installments, which Interpublic may pay at semi-monthly intervals, subject
to customarily withholding for federal, state and local taxes.

                             3.02       Interpublic may at any time increase the
compensation paid to Executive under this Article III if Interpublic in its
discretion shall deem it advisable so to do in order to compensate him fairly
for services rendered to Interpublic.


ARTICLE IV
Bonuses


                             4.01       Executive will be eligible during the
term of employment to participate in the Management Incentive Compensation Plan
("MICP"), in accordance with the terms and conditions of the Plan established
from time to time. The actual award, if any, shall be determined by Interpublic
and shall be based on profits of Interpublic, Executive's individual
performance, and management discretion.

                             4.02       Executive will be eligible during the
term of employment to participate in

certain Long-Term Performance Incentive Plans, established by the Company in
accordance with the terms and conditions of the Plan established from time to
time.


ARTICLE V
Other Employment Benefits


                             5.01       Executive shall be eligible to
participate in such other employee benefits as are available from time to time
to other key management executives of Interpublic in accordance with the
then-current terms and conditions established by Interpublic for eligibility and
employee contributions are required for participation in such benefits
opportunities.

                             5.02       Employee will be entitled to annual paid
time off, in accordance with Interpublic's policies and procedures, to be taken
in such amounts and at such times as shall be mutually convenient for Executive
and Interpublic.

                             5.03       Executive shall be reimbursed for all
reasonable out-of-pocket expenses actually incurred by him in the conduct of the
business Interpublic provided that Executive submits all substantiation of such
expenses to Interpublic on a timely basis in accordance with standard policies
of Interpublic.


ARTICLE VI
Termination


                             6.01       Interpublic may terminate the employment
of Executive hereunder:

                                           (i)           By giving Executive
notice in writing at any time specifying a termination date not less than twelve
(12) months after the date on which such notice is given, in which event his
employment hereunder shall terminate on the date specified in such notice or;

                                           (ii)          By giving Executive
notice in writing at any time specifying a termination date less than twelve
(12) months after the date on which such notice is given. In this event
Executive's employment hereunder shall terminate on the date specified in such
notice and Interpublic shall thereafter pay him a sum equal to the amount by
which twelve (12) months salary at his then current rate exceeds the salary paid
to him for the period from the date on which such notice is given to the
termination date specified in such notice. Such payment shall be made during the
period immediately following the termination date specified in such notice, in
successive equal monthly installments each of which shall be equal to one (1)
month's salary at the rate in effect at the time of such termination, with any
residue in respect of a period less than one (1) month to be paid together with
the last installment.

                                           (iii)         During the termination
period provided in subsection (i), or in the case of a termination under
subsection (ii) providing for a termination period of less than twelve (12)
months, for a period of twelve (12) months after the termination notice,
Executive will be entitled to receive all employee benefits accorded to him
prior to termination which are made available to employees generally; provided,
that such benefits shall cease upon such date that Executive accepts employment
with another employer offering similar benefits.

                             6.02       Notwithstanding the provisions of
Section 6.01, during the period of notice of termination, Executive will use
reasonable, good faith efforts to obtain other employment reasonably comparable
to his employment under this Agreement. Upon obtaining other employment
(including work as a consultant, independent contractor or establishing his own
business), Executive will promptly notify Interpublic, and (a) in the event that
Executive's salary and other non-contingent compensation ("new compensation")
payable to Executive in connection with his new employment shall equal or exceed
the salary portion of the amount payable by Interpublic under Section 6.01,
Interpublic shall be relieved of any obligation to make payments under Section
6.01, or (b) in the event Executive's new compensation shall be less than the
salary portion of payments to be made under Section 6.01, Interpublic will pay
Executive the difference between such payments and the new compensation. In the
event Executive accepts employment with any company owned or controlled by
Interpublic during the period in which payments are being made pursuant to
Section 6.01 of this Agreement, all such payments shall cease upon commencement
of such employment. Furthermore, if Executive has received a lump sum payment
pursuant to Section 6.01 of this Agreement and commences employment with another
company owned or controlled by Interpublic, Executive agrees to reimburse
Interpublic for any portion of the payment that compensates Executive for the
subsequent employment period.

                             6.03       Executive may at any time give notice in
writing to Interpublic specifying a termination date not less than twelve (12)
months after the date on which such notice is given, in which event his
employment hereunder shall terminate on the date specified in such notice.
Provided, however, Interpublic may, at its option, upon receipt of such notice
determine an earlier termination date. During the notice period, Executive will
continue to be an employee, will assist Interpublic in the transition of his
responsibilities and will be entitled to continue to receive base salary and to
participate in all benefit plans for which an employee at Executive's level is
eligible, but not to receive any MICP or other bonus award that might otherwise
be paid during that period except as otherwise provided herein. Interpublic may
require that Executive not come to work during the notice period. In no event,
however, may Executive perform services for any other employer during the notice
period.

                             6.04       Notwithstanding the provisions of
Section 6.01, Interpublic may terminate the employment of Executive hereunder,
at any time after the Commencement Date, for Cause. For purposes of this
Agreement, "Cause" means any of the following:

                             (i)           Any material breach by Executive of
any material provision of this Agreement (including without limitation Sections
7.01 and 7.02 hereof) upon written notice of same by Interpublic which breach,
if capable of being cured, has not been cured within fifteen (15) days after
such notice (it being understood and agreed that a breach of Section 7.01 or
7.02 hereof, among others, shall be deemed not capable of being cured);

                             (ii)          Executive's absence from duty for a
period of time exceeding fifteen (15) consecutive business days or twenty (20)
out of any (30) consecutive business days (other than account of permitted
vacation or as permitted for illness, disability or authorized leave in
accordance with Interpublic's policies and procedures) without the consent of
the Board of Directors;

                             (iii)         The acceptance by Executive, prior to
the effective date of Executive's voluntary resignation from employment with
Interpublic, of a position with another employer, without the consent of the
Interpublic Board of Directors;

                             (iv)         Misappropriation by Executive of funds
or property of Interpublic or any attempt by Executive to secure any personal
profit related to the business of Interpublic (other than as permitted by this
Agreement) and not fairly disclosed to and approved by the Board of Directors;

                             (v)          Fraud, dishonesty, disloyalty, gross
negligence or willful misconduct on the part of Executive in the performance of
his duties as an employee of Interpublic;

                             (vi)         A felony conviction of Executive; or

                             (vii)        Executive's engaging, during the term
of employment, in activities which are prohibited by federal, state or local
laws or Interpublic's policy prohibiting discrimination based on age, sex, race,
religion, disability, national origin, or any other protected category; or
Executive's engaging in conduct which is constituting prohibited harassment
under federal, state or local law, or in violation of Interpublic's policy
(including without limitation, sexual harassment).

                             Upon a termination for Cause, Interpublic shall pay
Executive his salary and benefits through the date of termination of employment
and Executive shall not be entitled to any bonus with respect to the year of
termination, or to any other payments hereunder.


ARTICLE VII
Covenants


                             7.01       While Executive is employed hereunder by
Interpublic he shall not without the prior written consent of Interpublic, which
will not be unreasonably withheld, engage, directly or indirectly, in any other
trade, business or employment, or have any interest, direct or indirect, in any
other business, firm or corporation; provided, however, that he may continue to
own or may hereafter acquire any securities of any class of any publicly-owned
company.

                             7.02        Executive shall treat as confidential
and keep secret the affairs of Interpublic and shall not at any time during the
term of employment or thereafter, without the prior written consent of
Interpublic, divulge, furnish or make known or accessible to, or use for the
benefit of, anyone other than Interpublic and its subsidiaries and affiliates
any information of a confidential nature relating in any way to the business of
Interpublic or its subsidiaries or affiliates or their clients and obtained by
him in the course of his employment hereunder.

                             7.03        All records, papers and documents kept
or made by Executive relating to the business of Interpublic or its subsidiaries
or affiliates or their clients shall be and remain the property of Interpublic.

                             7.04        All articles invented by Executive,
processes discovered by him, trademarks, designs, advertising copy and art work,
display and promotion materials and, in general, everything of value conceived
or created by him pertaining to the business of Interpublic or any of its
subsidiaries or affiliates during the term of employment, and any and all rights
of every nature whatever thereto, shall immediately become the property of
Interpublic, and Executive will assign, transfer and deliver all patents,
copyrights, royalties, designs and copy, and any and all interests and rights
whatever thereto and thereunder to Interpublic.

                             7.05        Following the termination of
Executive's employment hereunder for any reason, Executive shall not for a
period of one (1) year from such termination either: (a) directly or indirectly
solicit any employee of Interpublic to leave such employ to enter the employ of
Executive or of any person, firm or corporation with which Executive is then
associated, or induce or encourage any such employee to leave the employment of
Interpublic or to join any other company, or hire any such employee, or
otherwise interfere with the relationship between Interpublic and any of its
employees or (b) directly or indirectly solicit or handle on Executive's own
behalf or on behalf of any other person, firm or corporation, the event
marketing, public relations, advertising, sales promotion or market research
business of any person or entity which is a client of Interpublic, or to induce
any such client to cease to engage the services of Interpublic or to use the
services of any entity or person that competes directly with a material business
of Interpublic, where the identity of such client, or the client's need, desire
or receptiveness to services offered by Interpublic is known by Executive as
part of his employment with Interpublic. Executive acknowledges that these
provisions are reasonable and necessary to protect Interpublic's legitimate
business interests, and that these provisions do not prevent Executive from
earning a living.

                             7.06        If at the time of enforcement of any
provisions of this Agreement, a court shall hold that the duration, scope or
area restriction of any provision hereof is unreasonable under circumstances now
or then existing, the parties hereto agree that the maximum duration, scope or
area reasonable under the circumstances shall be substituted by the court for
the stated duration, scope or area.

                             7.07        Executive acknowledges that a remedy at
law for any breach or attempted breach of Article VII of this Agreement will be
inadequate, and agrees that Interpublic shall be entitled to specific
performance and injunctive and other equitable relief in the case of any such
breach or attempted breach.

                             7.08        Executive represents and warrants that
neither the execution and delivery of this Employment Agreement nor the
performance of Executive's services hereunder will conflict with, or result in a
breach of, any agreement to which Executive is a party or by which he may be
bound or affected, in particular the terms of any employment agreement to which
Executive may be a party. Executive further represents and warrants that he has
full right, power and authority to carry out the provisions of this Employment
Agreement.


ARTICLE VIII
Arbitration


                             8.01       Any controversy or claim arising out of
or relating to this Agreement, or

the breach thereof, including claims involving alleged legally protected rights,
such as claims for age discrimination in violation of the Age Discrimination in
Employment Act of 1967, as amended, Title VII of the Civil Rights Act, as
amended, and all other federal and state law claims for defamation, breach of
contract, wrongful termination and any other claim arising because of
Executive's employment, termination of employment or otherwise, shall be settled
by arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association and Section 11.01 hereof, and judgement upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall take place in the city where
Executive customarily renders services to Interpublic. This Agreement shall be
binding upon and enure to the benefit of the successors and assigns of
Interpublic. The prevailing party in any such arbitration shall be entitled to
receive attorney's fees and costs.


ARTICLE IX
Assignment


                             9.01       This Agreement shall be binding upon and
enure to the benefit of the successors and assigns Interpublic. Neither this
Agreement nor any rights hereunder shall be assignable by Executive and any such
purported assignment by him shall be void.


ARTICLE X
Agreement Entire


                             10.01      This Agreement constitutes the entire
understanding between Interpublic and Executive concerning his employment by
Interpublic or any of its parents, affiliates or subsidiaries and supersedes any
and all previous agreements between Executive and Interpublic or any of its
parents, affiliates or subsidiaries concerning such employment, and/or any
compensation or bonuses. Each party hereto shall pay its own costs and expenses
(including legal fees) incurred in connection with the preparation, negotiation
and execution of this Agreement. This Agreement may not be changed orally.


ARTICLE XI
Applicable Law


                             11.01      The Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ Sean Orr                                         

 

      Name: Sean Orr

 

      Title: Executive Vice President &

 

                Chief Financial Officer

         

                   /s/ Richard Sneeder                      

 

                      Richard Sneeder

       

Signed as of                                      

 







Exhibit 10(b)(xiv)(b)




EXECUTIVE SEVERANCE AGREEMENT





                             This AGREEMENT ("Agreement") dated November 14,
2002 by and between The Interpublic Group of Companies, Inc. ("Interpublic"), a
Delaware corporation (Interpublic and its subsidiaries being referred to herein
collectively as the "Company"), and Richard P. Sneeder, Jr. (the "Executive").


W I T N E S S E T H


                             WHEREAS, the Company recognizes the valuable
services that the Executive has rendered thereto and desires to be assured that
the Executive will continue to attend to the business and affairs of the Company
without regard to any potential or actual change of control of Interpublic;

                             WHEREAS, the Executive is willing to continue to
serve the Company but desires assurance that he will not be materially
disadvantaged by a change of control of Interpublic; and

                             WHEREAS, the Company is willing to accord such
assurance provided that, should the Executive's employment be terminated
consequent to a change of control, he will not for a period thereafter engage in
certain activities that could be detrimental to the Company;

                             NOW, THEREFORE, in consideration of the Executive's
continued service to the Company and the mutual agreements herein contained,
Interpublic and the Executive hereby agree as follows:


ARTICLE I
RIGHT TO PAYMENTS


                             Section 1.1.  Triggering Events.  If Interpublic
undergoes a Change of Control, the Company shall make payments to the Executive
as provided in article II of this Agreement. If, within two years following a
Change of Control, either (a) the Company terminates the Executive other than by
means of a termination for Cause or for death or (b) the Executive resigns for a
Good Reason (either of which events shall constitute a "Qualifying
Termination"), the Company shall make payments to the Executive as provided in
article III hereof.

                             Section 1.2.  Change of Control.  A Change of
Control of Interpublic shall be deemed to have occurred if (a) any person
(within the meaning of Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the "1934 Act")), other than Interpublic or any of its
majority-controlled subsidiaries, becomes the beneficial owner (within the
meaning of Rule 13d-3 under the 1934 Act) of 30 percent or more of the combined
voting power of Interpublic's then outstanding voting securities; (b) a tender
offer or exchange offer (other than an offer by Interpublic or a
majority-controlled subsidiary), pursuant to which 30 percent or more of the
combined voting power of Interpublic's then outstanding voting securities was
purchased, expires; (c) the stockholders of Interpublic approve an agreement to
merge or consolidate with another corporation (other than a majority-controlled
subsidiary of Interpublic) unless Interpublic's shareholders immediately before
the merger or consolidation are to own more than 70 percent of the combined
voting power of the resulting entity's voting securities; (d) Interpublic's
stockholders approve an agreement (including, without limitation, a plan of
liquidation) to sell or otherwise dispose of all or substantially all of the
business or assets of Interpublic; or (e) during any period of two consecutive
years, individuals who, at the beginning of such period, constituted the Board
of Directors of Interpublic cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for election by
Interpublic's stockholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period. However, no Change of Control shall be deemed to have
occurred by reason of any transaction in which the Executive, or a group of
persons or entities with which the Executive acts in concert, acquires, directly
or indirectly, more than 30 percent of the common stock or the business or
assets of Interpublic.

                             Section 1.3.  Termination for Cause.  Interpublic
shall have Cause to terminate the Executive for purposes of Section 1.1 of this
Agreement only if, following the Change of Control, the Executive (a) engages in
conduct that constitutes a felony under the laws of the United States or a state
or country in which he works or resides and that results or was intended to
result, directly or indirectly, in the personal enrichment of the Executive at
the Company's expense; (b) refuses (except by reason of incapacity due to
illness or injury) to make a good faith effort to substantially perform his
duties with the Company on a full-time basis and continues such refusal for 15
days following receipt of notice from the Company that his effort is deficient;
or (c) deliberately and materially breaches any agreement between himself and
the Company and fails to remedy that breach within 30 days following
notification thereof by the Company. If the Company has Cause to terminate the
Executive, it may in fact terminate him for Cause for purposes of section 1.1
hereof if (a) it notifies the Executive of such Cause, (b) it gives him
reasonable opportunity to appear before a majority of Interpublic's Board of
Directors to respond to the notice of Cause and (c) a majority of the Board of
Directors subsequently votes to terminate him.

                             Section 1.4.  Resignation for Good Reason.  The
Executive shall have a Good Reason for resigning only if (a) the Company fails
to elect the Executive to, or removes him from, any office of the Company,
including without limitation membership on any Board of Directors, that the
Executive held immediately prior to the Change of Control; (b) the Company
reduces the Executive's rate of regular cash and fully vested deferred base
compensation ("Regular Compensation") from that which he earned immediately
prior to the Change of Control or fails to increase it within 12 months
following the Change of Control by (in addition to any increase pursuant to
section 2.2 hereof) at least the average of the rates of increase in his Regular
Compensation during the four consecutive 12-month periods immediately prior to
the Change of Control (or, if fewer, the number of 12-month periods immediately
prior to the Change of Control during which the Executive was continuously
employed by the Company); (c) the Company fails to provide the Executive with
fringe benefits and/or bonus plans, such as stock option, stock purchase,
restricted stock, life insurance, health, accident, disability, incentive,
bonus, pension and profit sharing plans ("Benefit or Bonus Plans"), that, in the
aggregate, (except insofar as the Executive has waived his rights thereunder
pursuant to article II hereof) are as valuable to him as those that he enjoyed
immediately prior to the Change of Control; (d) the Company fails to provide the
Executive with an annual number of paid vacation days at least equal to that to
which he was entitled immediately prior to the Change of Control; (e) the
Company breaches any agreement between it and the Executive (including this
Agreement); (f) without limitation of the foregoing clause (e), the Company
fails to obtain the express assumption of this Agreement by any successor of the
Company as provided in section 6.3 hereof; (g) the Company attempts to terminate
the Executive for Cause without complying with the provisions of section 1.3
hereof; (h) the Company requires the Executive, without his express written
consent, to be based in an office outside of the office in which Executive is
based on the date hereof or to travel substantially more extensively than he did
prior to the Change of Control; or (i) the Executive determines in good faith
that the Company has, without his consent, effected a significant change in his
status within, or the nature or scope of his duties or responsibilities with,
the Company that obtained immediately prior to the Change of Control (including
but not limited to, subjecting the Executive's activities and exercise of
authority to greater immediate supervision than existed prior to the Change of
Control); provided, however, that no event designated in clauses (a) through (i)
of this sentence shall constitute a Good Reason unless the Executive notifies
Interpublic that the Company has committed an action or inaction specified in
clauses (a) through (i) (a "Covered Action") and the Company does not cure such
Covered Action within 30 days after such notice, at which time such Good Reason
shall be deemed to have arisen. Notwithstanding the immediately preceding
sentence, no action by the Company shall give rise to a Good Reason if it
results from the Executive's termination for Cause or death or from the
Executive's resignation for other than a Good Reason, and no action by the
Company specified in clauses (a) through (i) of the preceding sentence shall
give rise to a Good Reason if it results from the Executive's Disability. If the
Executive has a Good Reason to resign, he may in fact resign for a Good Reason
for purposes of section 1.1 of this Agreement by, within 30 days after the Good
Reason arises, giving Interpublic a minimum of 30 and a maximum of 90 days
advance notice of the date of his resignation.

                             Section 1.5.  Disability.  For all purposes of this
Agreement, the term "Disability" shall have the same meaning as that term has in
the Interpublic Long-Term Disability Plan.


ARTICLE II
PAYMENTS UPON A CHANGE OF CONTROL


                             Section 2.1.  Elections by the Executive.  If the
Executive so elects prior to a Change of Control, the Company shall pay him,
within 30 days following the Change of Control, cash amounts in respect of
certain Benefit or Bonus Plans or deferred compensation arrangements designated
in sections 2.2 through 2.4 hereof ("Plan Amounts"). The Executive may make an
election with respect to the Benefit or Bonus Plans or deferred compensation
arrangements covered under any one or more of sections 2.2 through 2.4, but an
election with respect to any such section shall apply to all Plan Amounts that
are specified therein. Each election shall be made by notice to Interpublic on a
form satisfactory to Interpublic and, once made, may be revoked by such notice
on such form at any time prior to a Change of Control. If the Executive elects
to receive payments under a section of this article II, he shall, upon receipt
of such payments, execute a waiver, on a form satisfactory to Interpublic, of
such rights as are indicated in that section. If the Executive does not make an
election under this article with respect to a Benefit or Bonus Plan or deferred
compensation arrangement, his rights to receive payments in respect thereof
shall be governed by the Plan or arrangement itself.

                             Section 2.2.  ESBA.  The Plan Amount in respect of
all Executive Special Benefit Agreements ("ESBA's") between the Executive and
Interpublic shall consist of an amount equal to the present discounted values,
using the Discount Rate designated in section 5.8 hereof as of the date of the
Change of Control, of all payments that the Executive would have been entitled
to receive under the ESBA's if he had terminated employment with the Company on
the day immediately prior to the Change of Control. Upon receipt of the Plan
Amount in respect of the ESBA's, the Executive shall waive any rights that he
may have to payments under the ESBA's. If the Executive makes an election
pursuant to, and executes the waiver required under, this section 2.2, his
Regular Compensation shall be increased as of the date of the Change of Control
at an annual rate equal to the sum of the annual rates of deferred compensation
in lieu of which benefits are provided the Executive under any ESBA the Accrual
Term for which (as defined in the ESBA) includes the date of the Change of
Control.

                             Section 2.3.  MICP.  The Plan Amount in respect of
the Company's Management Incentive Compensation Plans ("MICP") and/or the 2002
Performance Incentive Plan ("2002 PIP") shall consist of an amount equal to the
sum of all amounts awarded to the Executive under, but deferred pursuant to, the
MICP and/or the 2002 PIP as of the date of the Change of Control and all amounts
equivalent to interest creditable thereon up to the date that the Plan Amount is
paid. Upon receipt of that Plan Amount, the Executive shall waive his rights to
receive any amounts under the MICP and/or the 2002 PIP that were deferred prior
to the Change of Control and any interest equivalents thereon.

                             Section 2.4.  Deferred Compensation.  The Plan
Amount in respect of deferred compensation (other than amounts referred to in
other sections of this article II) shall be an amount equal to all compensation
from the Company that the Executive has earned and agreed to defer (other than
through the Interpublic Savings Plan pursuant to Section 401(k) of the Internal
Revenue Code (the "Code")) but has not received as of the date of the Change of
Control, together with all amounts equivalent to interest creditable thereon
through the date that the Plan Amount is paid. Upon receipt of this Plan Amount,
the Executive shall waive his rights to receive any deferred compensation that
he earned prior to the date of the Change of Control and any interest
equivalents thereon.

                             Section 2.5.  Stock Incentive Plans.  The effect of
a Change of Control on the rights of the Executive with respect to options and
restricted shares awarded to him under the Interpublic 1986 Stock Incentive
Plan, the 1996 Stock Incentive Plan, the 1997 Performance Incentive Plan and the
2002 Performance Incentive Plan, shall be governed by those Plans and not by
this Agreement.


ARTICLE III
PAYMENTS UPON QUALIFYING TERMINATION


                             Section 3.1.  Basic Severance Payment.  In the
event that the Executive is subjected to a Qualifying Termination within two
years after a Change of Control, the Company shall pay the Executive within 30
days after the effective date of his Qualifying Termination (his "Termination
Date") a cash amount equal to his Base Amount times the number designated in
Section 5.9 of this Agreement (the "Designated Number"). The Executive's Base
Amount shall equal the average of the Executive's Includable Compensation for
the two whole calendar years immediately preceding the date of the Change of
Control (or, if the Executive was employed by the Company for only one of those
years, his Includable Compensation for that year). The Executive's Includable
Compensation for a calendar year shall consist of (a) the compensation reported
by the Company on the Form W-2 that it filed with the Internal Revenue Service
for that year in respect of the Executive or which would have been reported on
such form but for the fact that Executive's services were performed outside of
the United States, plus (b) any compensation payable to the Executive during
that year the receipt of which was deferred at the Executive's election or by
employment agreement to a subsequent year, minus (c) any amounts included on the
Form W-2 (or which would have been included if Executive had been employed in
the United States) that represented either (i) amounts in respect of a stock
option or restricted stock plan of the Company or (ii) payments during the year
of amounts payable in prior years but deferred at the Executive's election or by
employment agreement to a subsequent year. The compensation referred to in
clause (b) of the immediately preceding sentence shall include, without
limitation, amounts initially payable to the Executive under the MICP or a
Long-Term Performance Incentive Plan or the 2002 PIP in that year but deferred
to a subsequent year, the amount of deferred compensation for the year in lieu
of which benefits are provided the Executive under an ESBA and amounts of
Regular Compensation earned by the Executive during the year but deferred to a
subsequent year (including amounts deferred under Interpublic Savings Plan
pursuant to Section 401(k) of the Code); clause (c) of such sentence shall
include, without limitation, all amounts equivalent to interest paid in respect
of deferred amounts and all amounts of Regular Compensation paid during the year
but earned in a prior year and deferred.

                             Section 3.2.  MICP Supplement.  The Company shall
also pay the Executive within 30 days after his Termination Date a cash amount
equal to (a) in the event that the Executive received an award under the MICP
(or the Incentive Award program applicable outside the United States) or the
2002 PIP ("Incentive Award") in respect of the year immediately prior to the
year that includes the Termination Date (the latter year constituting the
"Termination Year"), the amount of that award multiplied by the fraction of the
Termination Year preceding the Termination Date or (b) in the event that the
Executive did not receive an MICP award (or an Incentive Award) in respect of
the year immediately prior to the Termination Year, the amount of the MICP award
(or Incentive Award) that Executive received in respect of the second year
immediately prior to the Termination Year multiplied by one plus the fraction of
the Termination Year preceding the Termination Date.


ARTICLE IV
TAX MATTERS


                             Section 4.1.  Withholding.  The Company may
withhold from any amounts payable to the Executive hereunder all federal, state,
city or other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation, but, if the Executive has
made the election provided in section 4.2 hereof, the Company shall not withhold
amounts in respect of the excise tax imposed by Section 4999 of the Code or its
successor.

                             Section 4.2.  Disclaimer.  If the Executive so
agrees prior to a Change of Control by notice to the Company in form
satisfactory to the Company, the amounts payable to the Executive under this
Agreement but not yet paid thereto shall be reduced to the largest amounts in
the aggregate that the Executive could receive, in conjunction with any other
payments received or to be received by him from any source, without any part of
such amounts being subject to the excise tax imposed by Section 4999 of the Code
or its successor. The amount of such reductions and their allocation among
amounts otherwise payable to the Executive shall be determined either by the
Company or by the Executive in consultation with counsel chosen (and
compensated) by him, whichever is designated by the Executive in the aforesaid
notice to the Company (the "Determining Party"). If, subsequent to the payment
to the Executive of amounts reduced pursuant to this section 4.2, the
Determining Party should reasonably determine, or the Internal Revenue Service
should assert against the party other than the Determining Party, that the
amount of such reductions was insufficient to avoid the excise tax under Section
4999 (or the denial of a deduction under Section 280G of the Code or its
successor), the amount by which such reductions were insufficient shall, upon
notice to the other party, be deemed a loan from the Company to the Executive
that the Executive shall repay to the Company within one year of such reasonable
determination or assertion, together with interest thereon at the applicable
federal rate provided in section 7872 of the Code or its successor. However,
such amount shall not be deemed a loan if and to the extent that repayment
thereof would not eliminate the Executive's liability for any Section 4999
excise tax.


ARTICLE V
COLLATERAL MATTERS


                             Section 5.l.  Nature of Payments.  All payments to
the Executive under this Agreement shall be considered either payments in
consideration of his continued service to the Company, severance payments in
consideration of his past services thereto or payments in consideration of the
covenant contained in section 5.l0 hereof. No payment hereunder shall be
regarded as a penalty to the Company.

                             Section 5.2.  Legal Expenses.  The Company shall
pay all legal fees and expenses that the Executive may incur as a result of the
Company's contesting the validity, the enforceability or the Executive's
interpretation of, or determinations under, this Agreement. Without limitation
of the foregoing, Interpublic shall, prior to the earlier of (a) 30 days after
notice from the Executive to Interpublic so requesting or (b) the occurrence of
a Change of Control, provide the Executive with an irrevocable letter of credit
in the amount of $100,000 from a bank satisfactory to the Executive against
which the Executive may draw to pay legal fees and expenses in connection with
any attempt to enforce any of his rights under this Agreement. Said letter of
credit shall not expire before 10 years following the date of this Agreement.


                             Section 5.3.  Mitigation.  The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
either by seeking other employment or otherwise. The amount of any payment
provided for herein shall not be reduced by any remuneration that the Executive
may earn from employment with another employer or otherwise following his
Termination Date.

                             Section 5.4.  Setoff for Debts.  The Company may
reduce the amount of any payment due the Executive under article III of this
Agreement by the amount of any debt owed by the Executive to the Company that is
embodied in a written instrument, that is due to be repaid as of the due date of
the payment under this Agreement and that the Company has not already recovered
by setoff or otherwise.

                             Section 5.5.  Coordination with Employment
Contract.  Payments to the Executive under article III of this Agreement shall
be in lieu of any payments for breach of any employment contract between the
Executive and the Company to which the Executive may be entitled by reason of a
Qualifying Termination, and, before making the payments to the Executive
provided under article III hereof, the Company may require the Executive to
execute a waiver of any rights that he may have to recover payments in respect
of a breach of such contract as a result of a Qualifying Termination. If the
Executive has a Good Reason to resign and does so by providing the notice
specified in the last sentence of section l.4 of this Agreement, he shall be
deemed to have satisfied any notice requirement for resignation, and any service
requirement following such notice, under any employment contract between the
Executive and the Company.

                             Section 5.6.  Benefit of Bonus Plans.  Except as
otherwise provided in this Agreement or required by law, the Company shall not
be compelled to include the Executive in any of its Benefit or Bonus Plans
following the Executive's Termination Date, and the Company may require the
Executive, as a condition to receiving the payments provided under article III
hereof, to execute a waiver of any such rights. However, said waiver shall not
affect any rights that the Executive may have in respect of his participation in
any Benefit or Bonus Plan prior to his Termination Date.

                             Section 5.7.  Funding.  Except as provided in
section 5.2 of this Agreement, the Company shall not be required to set aside
any amounts that may be necessary to satisfy its obligations hereunder. The
Company's potential obligations to make payments to the Executive under this
Agreement are solely contractual ones, and the Executive shall have no rights in
respect of such payments except as a general and unsecured creditor of the
Company.

                             Section 5.8.  Discount Rate.  For purposes of this
Agreement, the term "Discount Rate" shall mean the applicable Federal short-term
rate determined under Section 1274(d) of the Code or its successor. If such rate
is no longer determined, the Discount Rate shall be the yield on 2-year Treasury
notes for the most recent period reported in the most recent issue of the
Federal Reserve Bulletin or its successor, or, if such rate is no longer
reported therein, such measure of the yield on 2-year Treasury notes as the
Company may reasonably determine.

                             Section 5.9.  Designated Number.  For purposes of
this Agreement, the Designated Number shall be two (2.0).

                             Section 5.10.  Covenant of Executive.  In the event
that the Executive undergoes a Qualifying Termination that entitles him to any
payment under article III of this Agreement, he shall not, for 18 months
following his Termination Date, either (a) solicit any employee of Interpublic
or a majority-controlled subsidiary thereof to leave such employ and enter into
the employ of the Executive or any person or entity with which the Executive is
associated or (b) solicit or handle on his own behalf or on behalf of any person
or entity with which he is associated the advertising, public relations, sales
promotion or market research business of any advertiser that is a client of
Interpublic or a majority-controlled subsidiary thereof as of the Termination
Date. Without limitation of any other remedies that the Company may pursue, the
Company may enforce its rights under this section 5.l0 by means of injunction.
This section shall not limit any other right or remedy that the Company may have
under applicable law or any other agreement between the Company and the
Executive.


ARTICLE VI
GENERAL PROVISIONS


                             Section 6.l.  Term of Agreement.  This Agreement
shall terminate upon the earliest of (a) the expiration of five years from the
date of this Agreement if no Change of Control has occurred during that period;
(b) the termination of the Executive's employment with the Company for any
reason prior to a Change of Control; (c) the Company's termination of the
Executive's employment for Cause or death, the Executive's compulsory retirement
within the provisions of 29 U.S.C. Section 631(c) (or, if Executive is not a
citizen or resident of the United States, compulsory retirement under any
applicable procedure of the Company in effect immediately prior to the change of
control) or the Executive's resignation for other than Good Reason, following a
Change of Control and the Company's and the Executive's fulfillment of all of
their obligations under this Agreement; and (d) the expiration following a
Change of Control of the Designated Number plus three years and the fulfillment
by the Company and the Executive of all of their obligations hereunder.

                             Section 6.2.  Governing Law.  Except as otherwise
expressly provided herein, this Agreement and the rights and obligations
hereunder shall be construed and enforced in accordance with the laws of the
State of New York.

                             Section 6.3.  Successors to the Company.  This
Agreement shall inure to the benefit of Interpublic and its subsidiaries and
shall be binding upon and enforceable by Interpublic and any successor thereto,
including, without limitation, any corporation or corporations acquiring
directly or indirectly all or substantially all of the business or assets of
Interpublic whether by merger, consolidation, sale or otherwise, but shall not
otherwise be assignable by Interpublic. Without limitation of the foregoing
sentence, Interpublic shall require any successor (whether direct or indirect,
by merger, consolidation, sale or otherwise) to all or substantially all of the
business or assets of Interpublic, by agreement in form satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent as Interpublic
would have been required to perform it if no such succession had taken place. As
used in this agreement, "Interpublic" shall mean Interpublic as heretofore
defined and any successor to all or substantially all of its business or assets
that executes and delivers the agreement provided for in this section 6.3 or
that becomes bound by this Agreement either pursuant to this Agreement or by
operation of law.

                             Section 6.4.  Successor to the Executive.  This
Agreement shall inure to the benefit of and shall be binding upon and
enforceable by the Executive and his personal and legal representatives,
executors, administrators, heirs, distributees, legatees and, subject to section
6.5 hereof, his designees ("Successors"). If the Executive should die while
amounts are or may be payable to him under this Agreement, references hereunder
to the "Executive" shall, where appropriate, be deemed to refer to his
Successors.

                             Section 6.5.  Nonalienability.  No right of or
amount payable to the Executive under this Agreement shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
hypothecation, encumbrance, charge, execution, attachment, levy or similar
process or (except as provided in section 5.4 hereof) to setoff against any
obligation or to assignment by operation of law. Any attempt, voluntary or
involuntary, to effect any action specified in the immediately preceding
sentence shall be void. However, this section 6.5 shall not prohibit the
Executive from designating one or more persons, on a form satisfactory to the
Company, to receive amounts payable to him under this Agreement in the event
that he should die before receiving them.

                             Section 6.6.  Notices.  All notices provided for in
this Agreement shall be in writing. Notices to Interpublic shall be deemed given
when personally delivered or sent by certified or registered mail or overnight
delivery service to The Interpublic Group of Companies, Inc., l27l Avenue of the
Americas, New York, New York l0020, attention: Corporate Secretary. Notices to
the Executive shall be deemed given when personally delivered or sent by
certified or registered mail or overnight delivery service to the last address
for the Executive shown on the records of the Company. Either Interpublic or the
Executive may, by notice to the other, designate an address other than the
foregoing for the receipt of subsequent notices.

                             Section 6.7.  Amendment.  No amendment of this
Agreement shall be effective unless in writing and signed by both the Company
and the Executive.

                             Section 6.8.  Waivers.  No waiver of any provision
of this Agreement shall be valid unless approved in writing by the party giving
such waiver. No waiver of a breach under any provision of this Agreement shall
be deemed to be a waiver of such provision or any other provision of this
Agreement or any subsequent breach. No failure on the part of either the Company
or the Executive to exercise, and no delay in exercising, any right or remedy
conferred by law or this Agreement shall operate as a waiver of such right or
remedy, and no exercise or waiver, in whole or in part, of any right or remedy
conferred by law or herein shall operate as a waiver of any other right or
remedy.

                             Section 6.9.  Severability.  If any provision of
this Agreement shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall not affect any other provision of this
Agreement or part thereof, each of which shall remain in full force and effect.

                             Section 6.l0.  Captions.  The captions to the
respective articles and sections of this Agreement are intended for convenience
of reference only and have no substantive significance.

                             Section 6.11.  Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original but all of which together shall constitute a single instrument.

                             IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the date first above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ Sean F. Orr                                         

 

              Sean F. Orr

         

            /s/ Richard P. Sneeder, Jr                         

 

               Richard P. Sneeder, Jr







Exhibit 10(b)(xv)(a)


SUPPLEMENTAL AGREEMENT




                            SUPPLEMENTAL AGREEMENT made as of November 7, 2002
by and between The Interpublic Group of Companies, Inc., a corporation of the
State of Delaware (hereinafter referred to as the "Corporation"), and JOHN J.
DOONER, JR. (hereinafter referred to as "Executive").




W I T N E S S E T H;


                            WHEREAS, the Corporation and Executive are parties
to an Employment Agreement made as of January 1, 1994 as amended by Supplemental
Agreements made as of July 1, 1995, September 1, 1997 and April 1, 2000
(hereinafter referred collectively as the "Employment Agreement"); and

                            WHEREAS, the Corporation and Executive desire to
amend the Agreement;

                            NOW, THEREFORE, in consideration of the mutual
promises herein and in the Employment Agreement set forth, the parties hereto,
intending to be legally bound, agree as follows:

                            1.            A new Section 3.03 of the Employment
Agreement is hereby added to read in its entirety as follows: "Executive has
been granted an award for the 2003-2005 performance period under Interpublic's
Long Term Performance Incentive Plan ("LTPIP") equal to Twenty Thousand (20,000)
performance units tied to the cumulative compound growth of Interpublic and
options under Interpublic's Stock Incentive Plan to purchase Three Hundred
Thousand (300,000) shares of Interpublic common stock which may not be exercised
in any part prior to the end of the performance period and thereafter shall be
exercisable in whole or in part. Subject to the terms of the Corporation's
Performance Incentive Plan, the Committee approved certain non-forfeiture
provisions in connection with Executive's grant, in the event Executive's
employment is terminated by the Corporation without cause.

                            3.            A new Section 3.04 of the Employment
Agreement is hereby added to read in its entirety as follows: "The Corporation
shall obtain a ten (10) year Term Life Insurance policy on the life of Executive
in the face amount of Ten Million ($10,000,000) Dollars. Annual premiums paid by
the Corporation in the policy will be taxable income to Executive".

                            4.            Except as herein above amended, the
Employment Agreement shall continue in full force and effect.

                            5.            This Supplemental Agreement shall be
governed by the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                                   

 

              C. Kent Kroeber

         

              /s/ John J. Dooner                                     

 

                 John J. Dooner

       

Signed as of                                                

 







Exhibit 10(b)(xv)(b)


SUPPLEMENTAL AGREEMENT


                            SUPPLEMENTAL AGREEMENT made as of November 7, 2002
by and between THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the
State of Delaware (hereinafter referred to as "Interpublic"), and JOHN J. DOONER
, JR. (hereinafter referred to as "Executive").


W I T N E S S E T H:


                            WHEREAS, Interpublic and Executive are parties to
certain Executive Special Benefit Agreements made as of July 1, 1986 and as
amended by Supplemental Agreement made as of May 23, 1990 and Executive Benefit
Agreements made as of July 1, 1992 and June 1, 1994 (hereinafter collectively
referred to as the "Agreements"); and

                            WHEREAS, Interpublic and Executive desire to amend
the Agreements;

                            NOW, THEREFORE, in consideration of the mutual
promises herein and in the Agreements set forth, the parties hereto, intending
to be legally bound, agree as follows:

                            1.           In the event that Executive should
become totally and permanently disabled Executive will be entitled to
immediately receive the full maximum benefit otherwise payable upon retirement
under the Agreements. "Disability" means a condition that renders Executive
completely and presumably permanently unable to perform any or every day duty of
his regular occupation, in the reasonable determination of Interpublic.

                            2.           This Supplemental Agreement shall be
governed by the laws of the State of New York.

                            3.           Except as hereinabove amended, the
Agreement shall continue in full force and effect.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                                   

 

              C. Kent Kroeber

         

               /s/ John J. Dooner                                   

 

                 John J. Dooner

       

Signed as of                                                

 







Exhibit 10(b)(xv)(c)



EXECUTIVE SPECIAL BENEFIT AGREEMENT




                             AGREEMENT made as of May 20, 2002, by and between
THE INTERPUBLIC GROUP OF COMPANIES, INC., a corporation of the State of Delaware
(hereinafter referred to as "Interpublic") and JOHN J. DOONER, JR. (hereinafter
referred to as "Executive").




W I T N E S S E T H:


                             WHEREAS, Executive is in the employ of Interpublic
and/or one or more of its subsidiaries (Interpublic and its subsidiaries being
hereinafter referred to collectively as the "Corporation"); and

                             WHEREAS, Interpublic and Executive desire to enter
into an Executive Special Benefit Agreement which shall be supplementary to any
employment agreement or arrangement which Executive now or hereinafter may have
with respect to Executive's employment by Interpublic or any of its
subsidiaries;

                             NOW, THEREFORE, in consideration of the mutual
promises herein set forth, the parties hereto, intending to be legally bound,
agree as follows:


ARTICLE I
Death and Special Retirement Benefits


                             1.01       The Corporation shall provide Executive
with the following benefits contingent upon Executive's compliance with all the
terms and conditions of this Agreement.

                             1.02       If, during the period of employment by
the Corporation which is continuous from the date of this Agreement, Executive
shall die while in the employ of the Corporation, the Corporation shall pay to
such beneficiary or beneficiaries as Executive shall have designated pursuant to
Section 1.06 (or in the absence of such designation, shall pay to the Executor
of the Will or the Administrator of the Estate of Executive) survivor income
payments of Two Million Dollars ($2,000,000) per annum for fifteen (15) years in
monthly installments beginning with the 15th of the calendar month following
Executive's death, and in equal monthly installment thereafter.

                             1.03        If, after a continuous period of
employment from the date of this Agreement, Executive shall retire from the
employ of the Corporation so that the first day on which Executive is no longer
in the employ of the Corporation occurs on or after Executive's sixtieth
birthday, the Corporation shall pay to Executive special retirement benefits at
the rate of Two Million Dollars ($2,000,000) per annum for fifteen (15) years in
monthly installments beginning with the 15th of the calendar month following
Executive's last day of employment, and in equal monthly installments
thereafter.

                             1.04       If, after a continuous period of
employment from the date of this Agreement, Executive shall retire, resign, or
be terminated from the employ of the Corporation so that the first day on which
Executive is no longer in the employ of the Corporation occurs on or after
Executive's fifty-fifth birthday but prior to Executive's sixtieth birthday, the
Corporation shall pay to Executive special retirement benefits at the annual
rates set forth below for fifteen years beginning with the calendar month
following Executive's last day of employment, such payments to be made in equal
monthly installments:


Last Day of Employment

Annual Rate

On or after 55th birthday but prior to 56th birthday

$800,000

On or after 56th birthday but prior to 57th birthday

$1,000,000

On or after 57th birthday but prior to 58th birthday

$1,200,000

On or after 58th birthday but prior to 59th birthday

$1,500,000

On or after 59th birthday but prior to 60th birthday

$1,700,000



                             1.05       If, following such termination of
employment, Executive shall die before payment of all of the installments
provided for in Section 1.03 or Section 1.04, any remaining installments shall
be paid to such beneficiary or beneficiaries as Executive shall have designated
pursuant to Section 1.06 or, in the absence of such designation, to the Executor
of the Will or the Administrator of the Estate of Executive.

                             1.06       For purposes of Sections 1.02, 1.03 and
1.04, or any of them, Executive may at any time designate a beneficiary or
beneficiaries by filing with the chief personnel officer of Interpublic a
Beneficiary Designation Form provided by such officer. Executive may at any
time, by filing a new Beneficiary Designation Form, revoke or change any prior
designation of beneficiary.

                             1.07       Interpublic has relied on written
representations made by Executive concerning Executive's age and the state of
Executive's health. If said representations are untrue in any material respect,
whether directly or by omission, and if the Corporation is damaged by any such
untrue representations, no sum shall be payable pursuant to Sections 1.02, 1.03,
1.04, 1.05.

                             1.08       If during the term of his employment,
Executive shall become totally and permanently disabled, the maximum benefit,
Two Million Dollars ($2,000,000) shall be payable to Executive for the term of
his disability.

                             1.09       If during the term of his employment,
Executive shall be involuntarily terminated without cause, Executive would
receive a pro-rata right to the annual ESBA benefit which corresponds to his age
at the end of the notice of termination period.


ARTICLE II
Non-solicitation of Clients or Employees


                             2.01       Following the termination of Executive's
employment hereunder for any reason, Executive shall not for a period of twelve
months either (a) solicit any employee of the Corporation to leave such employ
to enter the employ of Executive or of any corporation or enterprise with which
Executive is then associated or (b) solicit or handle on Executive's own behalf
or on behalf of any other person, firm or corporation, the advertising, public
relations, sales promotion or market research business of any advertiser which
is a client of the Corporation at the time of such termination.


ARTICLE III
Assignment


                             3.01       This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of Interpublic. Neither this
Agreement nor any rights hereunder shall be subject in any matter to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge by Executive, and any such attempted action by Executive shall be void.
This Agreement may not be changed orally, nor may this Agreement be amended to
increase the amount of any benefits that are payable pursuant to this Agreement
or to accelerate the payment of any such benefits.


ARTICLE IV
Contractual Nature of Obligation


                             4.01       The liabilities of the Corporation to
Executive pursuant to this Agreement shall be those of a debtor pursuant to such
contractual obligations as are created by the Agreement. Executive's rights with
respect to any benefit to which Executive has become entitled under this
Agreement, but which Executive has not yet received, shall be solely the rights
of a general unsecured creditor of the Corporation.






ARTICLE V
Applicable Law


                             5.01       This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

         

By:       /s/ C. Kent Kroeber                                   

 

              C. Kent Kroeber

         

               /s/ John J. Dooner, Jr.                              

 

                 John J. Dooner, Jr.

       

Signed as of November 11, 2002

 







Exhibit 10(d)(i)


AMENDMENT NO. 1 TO THE
AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT


                                                                                             Dated
as of March 13, 2003

                                AMENDMENT NO. 1 TO THE AMENDED AND RESTATED
364-DAY CREDIT AGREEMENT (this "Amendment") among The Interpublic Group of
Companies, Inc., a Delaware corporation (the "Company"), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the "Lenders") and Citibank, N.A., as agent
(the "Agent") for the Lenders.

                                PRELIMINARY STATEMENTS:

                                (1)          The Company, the Lenders and the
Agent have entered into a 364-Day Credit Agreement dated as of May 16, 2002 and
amended and restated as of December 31, 2002 (the "Credit Agreement").
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.

                                (2)          The Company, the Required Lenders
and the Agent have agreed to further amend the Credit Agreement as hereinafter
set forth.

                                SECTION 1.   Amendment to Credit
Agreement.  Section 5.03(b) of the Credit Agreement is, effective as of the date
hereof and subject to the satisfaction of the conditions precedent set forth in
Section 2, hereby amended by inserting at the end thereof (immediately following
the table setting forth the ratios required to be maintained by the Company) the
phrase "; provided that, for purposes of determining Debt for Borrowed Money for
the fiscal quarter ended March 31, 2003, Debt evidenced by the Company's
Zero-Coupon Convertible Senior Notes due 2021 shall be excluded.".

                                SECTION 2.   Conditions of Effectiveness.  This
Amendment shall become effective as of the date first above written when, and
only when, the Agent shall have received counterparts of this Amendment executed
by the Company and the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Amendment.

                                SECTION 3.   Representations and Warranties of
the Company.  The Company represents and warrants as follows:


 

          (a)          The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

     

          (b)          The execution, delivery and performance by the Company of
this Amendment and the Credit Agreement and each of the Notes, as amended
hereby, are within the Company's corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the certificate of
incorporation of the Company or of any judgment, injunction, order, decree,
material agreement or other instrument binding upon the Company or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Consolidated Subsidiaries.

     

          (c)          No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Company of this Amendment or the Credit Agreement and the Notes, as amended
hereby.

     

          (d)          This Amendment has been duly executed and delivered by
the Company. This Amendment and each of the Notes, as amended hereby, to which
the Company is a party are legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the rights of creditors generally and subject to general
principles of equity.

     

          (e)          There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment, the Credit Agreement or any Note or the
consummation of the transactions contemplated hereby.


                                SECTION 4.   Reference to and Effect on the
Credit Agreement and the Notes.  (a) On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to "this Agreement",
"hereunder", "hereof" or words of like import referring to the Credit Agreement,
and each reference in the Notes to "the Credit Agreement", "thereunder",
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

                                (b)  The Credit Agreement and the Notes, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

                                (c)  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.

                                SECTION 5.   Costs and Expenses.  The Company
agrees to pay on demand all costs and expenses of the Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Agent) in accordance with the terms of Section 9.04
of the Credit Agreement.

                                SECTION 6.   Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

                                SECTION 7.   Governing Law.  This Amendment
shall be governed by, and construed in accordance with, the laws of the State of
New York.

                                IN WITNESS WHEREOF, the parties hereto have
caused this Amendment to be executed by their respective officers thereunto duly
authorized, as of the date first above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By:     /s/ Steven D. Berns                               

 

Name:  Steven D. Berns

 

Title:  Vice President and Treasurer

     

CITIBANK, N.A.,

 

as Agent and as Lender

     

By:     /s/ Julio Ojea Quintana                         

 

Name:  Julio Ojea Quintana

 

Title:  Director

     

BANK ONE, NA

     

By:                                                                        

 

Name:  

 

Title:  

     

BANK OF AMERICA, N.A.

     

By:     /s/ Bryan Smith

 

Name:  Bryan Smith

 

Title:  Associate

     

THE BANK OF NEW YORK

     

By:                                                                        

 

Name:  

 

Title:  

     

BARCLAYS BANK PLC

     

By:     /s/ Nicholas Bell                                   

 

Name:  Nicholas Bell

 

Title:  Director



   

JPMORGAN CHASE BANK

     

By:     /s/ Rebecca Vogel                                

 

Name:  Rebecca Vogel

 

Title:  Vice President

     

CREDIT AGRICOLE INDOSUEZ

     

By:                                                                   

 

Name:  

 

Title:  

     

FLEET NATIONAL BANK

     

By:                                                                   

 

Name:  

 

Title:  

     

HSBC BANK USA

     

By:     /s/ Johan Sorensson                              

 

Name:  Johan Sorensson

 

Title:  First Vice President

     

ING CAPITAL (US) LLC

     

By:                                                                   

 

Name:  

 

Title:  

     

KEYBANK NATIONAL ASSOCIATION

     

By:                                                                   

 

Name:  

 

Title:  

     

LLOYDS TSB BANK PLC

     

By:     /s/ Richard Heath                                 

 

Name:  Richard Heath

 

Title:  Vice President

     

By:     /s/ Catherine Rankin                             

 

Name:  Catherine Rankin

 

Title:  Assistant Vice President

     

THE NORTHERN TRUST COMPANY

     

By:     /s/ Tracy Toulouse                                

 

Name:  Tracy Toulouse

 

Title:  Vice President

     

SUNTRUST BANK

     

By:                                                                   

 

Name:  

 

Title:  

     

WACHOVIA BANK, NATIONAL ASSOCIATION

     

By:                                                                   

 

Name:  

 

Title:  

     

BNP PARIBAS

     

By:                                                                   

 

Name:  

 

Title:  

     

By:                                                                   

 

Name:  

 

Title:  

     

BANCA POPOLARE DI BERGAMO-CV Scrl

     

By:                                                                   

 

Name:  

 

Title:  

     

By:                                                                   

 

Name:  

 

Title:  

     

MIZUHO CORPORATE BANK, LIMITED

     

By:                                                                   

 

Name:  

 

Title:  

     

ROYAL BANK OF CANADA

     

By:                                                                   

 

Name:  

 

Title:  

     

WESTPAC BANKING CORPORATION

     

By:                                                                   

 

Name:  

 

Title:  

 

Exhibit 10(d)(ii)


AMENDMENT NO. 1 TO THE
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT


                                                                                                               Dated
as of March 13, 2003


                                AMENDMENT NO. 1 TO THE AMENDED AND RESTATED
FIVE-YEAR CREDIT AGREEMENT (this "Amendment") among The Interpublic Group of
Companies, Inc., a Delaware corporation (the "Company"), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the "Lenders") and Citibank, N.A., as agent
(the "Agent") for the Lenders.

                                PRELIMINARY STATEMENTS:

                                (1)          The Company, the Lenders and the
Agent have entered into a Five-Year Credit Agreement dated as of June 27, 2000
and amended and restated as of December 31, 2002 (the "Credit Agreement").
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.

                                (2)          The Company, the Required Lenders
and the Agent have agreed to further amend the Credit Agreement as hereinafter
set forth.

                                SECTION 1.   Amendment to Credit
Agreement.  Section 5.03(b) of the Credit Agreement is, effective as of the date
hereof and subject to the satisfaction of the conditions precedent set forth in
Section 2, hereby amended by inserting at the end thereof (immediately following
the table setting forth the ratios required to be maintained by the Company) the
phrase "; provided that, for purposes of determining Debt for Borrowed Money for
the fiscal quarter ended March 31, 2003, Debt evidenced by the Company's
Zero-Coupon Convertible Senior Notes due 2021 shall be excluded.".

                                SECTION 2.   Conditions of Effectiveness.  This
Amendment shall become effective as of the date first above written when, and
only when, the Agent shall have received counterparts of this Amendment executed
by the Company and the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Amendment.

                                SECTION 3.   Representations and Warranties of
the Company.  The Company represents and warrants as follows:


 

          (a)          The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

     

          (b)          The execution, delivery and performance by the Company of
this Amendment and the Credit Agreement and each of the Notes, as amended
hereby, are within the Company's corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the certificate of
incorporation of the Company or of any judgment, injunction, order, decree,
material agreement or other instrument binding upon the Company or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Consolidated Subsidiaries.

     

          (c)          No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Company of this Amendment or the Credit Agreement and the Notes, as amended
hereby.

     

          (d)          This Amendment has been duly executed and delivered by
the Company. This Amendment and each of the Notes, as amended hereby, to which
the Company is a party are legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the rights of creditors generally and subject to general
principles of equity.

     

          (e)          There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment, the Credit Agreement or any Note or the
consummation of the transactions contemplated hereby.


                                SECTION 4.   Reference to and Effect on the
Credit Agreement and the Notes.  (a) On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to "this Agreement",
"hereunder", "hereof" or words of like import referring to the Credit Agreement,
and each reference in the Notes to "the Credit Agreement", "thereunder",
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

                                (b)  The Credit Agreement and the Notes, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

                                (c)  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.

                                SECTION 5.   Costs and Expenses.  The Company
agrees to pay on demand all costs and expenses of the Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Agent) in accordance with the terms of Section 9.04
of the Credit Agreement.

                                SECTION 6.   Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

                                SECTION 7.   Governing Law.  This Amendment
shall be governed by, and construed in accordance with, the laws of the State of
New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By:     /s/

Steven D. Berns                                 

Name:  Steven D. Berns

 

Title:  Vice President and Treasurer

     

CITIBANK, N.A.,

 

as Agent and as Lender

     

By:     /s/ Julio Ojea Quintana                         

 

Name:  Julio Ojea Quintana

 

Title:  Director

     

BANK ONE, NA

     

By:                                                                   

 

Name:  

 

Title:  

     

BANK OF AMERICA, N.A.

     

By:     /s/ Bryan Smith                                    

 

Name:  Bryan Smith

 

Title:  Associate

     

THE BANK OF NEW YORK

     

By:                                                                   

 

Name:  

 

Title:  

     

BARCLAYS BANK PLC

     

By:     /s/ Nicholas Bell                                   

 

Name:  Nicholas Bell

 

Title:  Director



   

JPMORGAN CHASE BANK

     

By:     /s/ Rebecca Vogel                                 

 

Name:  Rebecca Vogel

 

Title:  Vice President

     

CREDIT AGRICOLE INDOSUEZ

     

By:                                                                   

 

Name:  

 

Title:  

     

FLEET NATIONAL BANK

     

By:                                                                   

 

Name:  

 

Title:  

     

HSBC BANK USA

     

By:     /s/ Johan Sorensson                              

 

Name:  Johan Sorensson

 

Title:  First Vice President

     

KEYBANK NATIONAL ASSOCIATION

     

By:                                                                   

 

Name:  

 

Title:  

     

LLOYDS TSB BANK PLC

     

By:     /s/ Richard Heath                                 

 

Name:  Richard Heath

 

Title:  Vice President

     

By:     /s/ Catherine Rankin                             

 

Name:  Catherine Rankin

 

Title:  

Assistant Vice President          

SUNTRUST BANK

     

By:                                                                   

 

Name:  

 

Title:  

     

WACHOVIA BANK, NATIONAL ASSOCIATION

     

By:                                                                   

 

Name:  

 

Title:  







Exhibit (10)(d)(xxix)


AMENDMENT


                                AMENDMENT dated as of March 28, 2003 to the Note
Purchase Agreement dated as of May 26, 1994 between The Interpublic Group of
Companies, Inc. (the "Company") and The Prudential Insurance Company of America,
as amended (the "Agreement"). Capitalized terms used but not defined herein are
used with the meanings given to those terms in the Agreement and the Notes (as
defined below). The persons listed below as Holders hold at least 66-2/3% of the
aggregate outstanding principal amount of 10.01% Senior Notes due 2004 issued
pursuant to the Agreement (the "Notes").

                                1.  The Company and the undersigned Holders
hereby agree to the following amendments to the Agreement:


 

             (a)         Subsection 6A of Paragraph 6 of the Agreement is
amended by inserting the following text in its entirety immediately following
the phrase "on a trailing four quarter basis": "; provided that, solely for
purposes of determining the ratio of Cash Flow to Total Borrowed Funds for the
consecutive four quarters ending March 31, 2003, outstanding obligations
evidenced by the Zero-Coupon Notes shall be excluded from the calculation of
Total Borrowed Funds used in making such determination".

     

             (b)         Subsection 6B of Paragraph 6 of the Agreement is
amended by inserting the following text in its entirety immediately following
the phrase "at the end of any quarter ending on or after March 31, 2004": ";
provided that, solely for purposes of determining Total Borrowed Funds as a
percentage of Consolidated Net Worth at the end of the quarter ending March 31,
2003, outstanding obligations evidenced by the Zero-Coupon Notes shall be
excluded from the calculation of Total Borrowed Funds used in making such
determination".


                                2.  Except as expressly provided herein, the
Agreement shall remain in full force and effect and this Amendment shall not
operate as a waiver of any right, power or remedy of any Holder, nor constitute
a waiver of any provision of the Agreement.

                                3.  The Company hereby represents and warrants
that:


 

             (a)         After giving effect to this Amendment, no Default or
Event of Default will have occurred or be continuing.

     

             (b)         The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

     

             (c)         The execution, delivery and performance by the Company
of this Amendment, are within the Company's corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation of the Company or of any judgment, injunction,
order, decree, material agreement or other instrument binding upon the Company
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Consolidated Subsidiaries.

     

             (d)         No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Company of this Amendment.

     

             (e)         This Amendment has been duly executed and delivered by
the Company. This Amendment is the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the rights of creditors generally and subject to general principles of
equity.

     

             (f)         There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a material
adverse effect on (x) the business, financial condition or results of operations
of the Company and its Consolidated Subsidiaries taken as a whole, (y) the
rights and remedies of the Holders under the Agreement or any Note or (z) the
ability of the Company to perform its obligations under the Agreement or any
Note or (ii) purports to affect the legality, validity or enforceability of this
Amendment or the consummation of the transactions contemplated hereby.


                                4.  The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment in accordance
with the terms of Section 11B of the Agreement.

                                5.  This Amendment shall be construed and
enforced in accordance with the laws of the State of New York, without regard to
conflicts of law provisions.

                                6.  Each of the Holders agrees to keep
confidential, in accordance with Section 11H of the Agreement, all information
disclosed by the Company to the Holders in connection with this Amendment
relating to the subject matter hereof (other than any such information (i) which
was publicly known or otherwise known to such Holder at the time of disclosure,
or (ii) which subsequently becomes publicly known through no act or omission by
such Holder).

                                7.  This Amendment shall be effective as of the
date first above written and the Agreement shall be deemed amended upon delivery
to the Holders of a fully executed copy of this Amendment.

                                IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment to be executed by its duly
authorized representative as of the date and year first above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By:     /s/ Steven Berns                               

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

         

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA

         

By:     /s/ Christopher Carey                            

 

Name:  Christopher Carey

 

Title:  Vice President







Exhibit (10)(d)(xxx)


AMENDMENT


                                AMENDMENT dated as of March 28, 2003 to the Note
Purchase Agreement dated as of April 28, 1995 between The Interpublic Group of
Companies, Inc. (the "Company") and The Prudential Insurance Company of America,
as amended (the "Agreement"). Capitalized terms used but not defined herein are
used with the meanings given to those terms in the Agreement and the Notes (as
defined below). The persons listed below as Holders hold at least 66-2/3% of the
aggregate outstanding principal amount of 9.95% Senior Notes due 2005 issued
pursuant to the Agreement (the "Notes").

                                1.  The Company and the undersigned Holders
hereby agree to the following amendments to the Agreement:


 

             (a)         Subsection 6A of Paragraph 6 of the Agreement is
amended by inserting the following text in its entirety immediately following
the phrase "on a trailing four quarter basis": "; provided that, solely for
purposes of determining the ratio of Cash Flow to Total Borrowed Funds for the
consecutive four quarters ending March 31, 2003, outstanding obligations
evidenced by the Zero-Coupon Notes shall be excluded from the calculation of
Total Borrowed Funds used in making such determination".

     

             (b)         Subsection 6B of Paragraph 6 of the Agreement is
amended by inserting the following text in its entirety immediately following
the phrase "at the end of any quarter ending on or after March 31, 2004": ";
provided that, solely for purposes of determining Total Borrowed Funds as a
percentage of Consolidated Net Worth at the end of the quarter ending March 31,
2003, outstanding obligations evidenced by the Zero-Coupon Notes shall be
excluded from the calculation of Total Borrowed Funds used in making such
determination".


                                2.  Except as expressly provided herein, the
Agreement shall remain in full force and effect and this Amendment shall not
operate as a waiver of any right, power or remedy of any Holder, nor constitute
a waiver of any provision of the Agreement.

                                3.  The Company hereby represents and warrants
that:


 

             (a)         After giving effect to this Amendment, no Default or
Event of Default will have occurred or be continuing.

     

             (b)         The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

     

             (c)         The execution, delivery and performance by the Company
of this Amendment, are within the Company's corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation of the Company or of any judgment, injunction,
order, decree, material agreement or other instrument binding upon the Company
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Consolidated Subsidiaries.

     

             (d)         No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Company of this Amendment.

     

             (e)         This Amendment has been duly executed and delivered by
the Company. This Amendment is the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the rights of creditors generally and subject to general principles of
equity.

     

             (f)         There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a material
adverse effect on (x) the business, financial condition or results of operations
of the Company and its Consolidated Subsidiaries taken as a whole, (y) the
rights and remedies of the Holders under the Agreement or any Note or (z) the
ability of the Company to perform its obligations under the Agreement or any
Note or (ii) purports to affect the legality, validity or enforceability of this
Amendment or the consummation of the transactions contemplated hereby.


                                4.  The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment in accordance
with the terms of Section 11B of the Agreement.

                                5.  This Amendment shall be construed and
enforced in accordance with the laws of the State of New York, without regard to
conflicts of law provisions.

                                6.  Each of the Holders agrees to keep
confidential, in accordance with Section 11H of the Agreement, all information
disclosed by the Company to the Holders in connection with this Amendment
relating to the subject matter hereof (other than any such information (i) which
was publicly known or otherwise known to such Holder at the time of disclosure,
or (ii) which subsequently becomes publicly known through no act or omission by
such Holder).

                                7.  This Amendment shall be effective as of the
date first above written and the Agreement shall be deemed amended upon delivery
to the Holders of a fully executed copy of this Amendment.

                                IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment to be executed by its duly
authorized representative as of the date and year first above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By:     /s/ Steven Berns                               

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

         

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA

         

By:     /s/ Christopher Carey                            

 

Name:  Christopher Carey

 

Title:  Vice President







Exhibit (10)(d)(xxxi)


AMENDMENT


                                AMENDMENT dated as of March 28, 2003 to the Note
Purchase Agreement dated as of October 31, 1996 between The Interpublic Group of
Companies, Inc. (the "Company") and The Prudential Insurance Company of America,
as amended (the "Agreement"). Capitalized terms used but not defined herein are
used with the meanings given to those terms in the Agreement and the Notes (as
defined below). The persons listed below as Holders hold at least 66-2/3% of the
aggregate outstanding principal amount of 9.41% Senior Notes due 2006 issued
pursuant to the Agreement (the "Notes").

                                1.  The Company and the undersigned Holders
hereby agree to the following amendments to the Agreement:


 

             (a)         Subsection 6A of Paragraph 6 of the Agreement is
amended by inserting the following text in its entirety immediately following
the phrase "on a trailing four quarter basis": "; provided that, solely for
purposes of determining the ratio of Cash Flow to Total Borrowed Funds for the
consecutive four quarters ending March 31, 2003, outstanding obligations
evidenced by the Zero-Coupon Notes shall be excluded from the calculation of
Total Borrowed Funds used in making such determination".

     

             (b)         Subsection 6B of Paragraph 6 of the Agreement is
amended by inserting the following text in its entirety immediately following
the phrase "at the end of any quarter ending on or after March 31, 2004": ";
provided that, solely for purposes of determining Total Borrowed Funds as a
percentage of Consolidated Net Worth at the end of the quarter ending March 31,
2003, outstanding obligations evidenced by the Zero-Coupon Notes shall be
excluded from the calculation of Total Borrowed Funds used in making such
determination".


                                2.  Except as expressly provided herein, the
Agreement shall remain in full force and effect and this Amendment shall not
operate as a waiver of any right, power or remedy of any Holder, nor constitute
a waiver of any provision of the Agreement.

                                3.  The Company hereby represents and warrants
that:


 

             (a)         After giving effect to this Amendment, no Default or
Event of Default will have occurred or be continuing.

     

             (b)         The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

     

             (c)         The execution, delivery and performance by the Company
of this Amendment, are within the Company's corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation of the Company or of any judgment, injunction,
order, decree, material agreement or other instrument binding upon the Company
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Consolidated Subsidiaries.

     

             (d)         No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Company of this Amendment.

     

             (e)         This Amendment has been duly executed and delivered by
the Company. This Amendment is the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the rights of creditors generally and subject to general principles of
equity.

     

             (f)         There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a material
adverse effect on (x) the business, financial condition or results of operations
of the Company and its Consolidated Subsidiaries taken as a whole, (y) the
rights and remedies of the Holders under the Agreement or any Note or (z) the
ability of the Company to perform its obligations under the Agreement or any
Note or (ii) purports to affect the legality, validity or enforceability of this
Amendment or the consummation of the transactions contemplated hereby.


                                4.  The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment in accordance
with the terms of Section 11B of the Agreement.

                                5.  This Amendment shall be construed and
enforced in accordance with the laws of the State of New York, without regard to
conflicts of law provisions.

                                6.  Each of the Holders agrees to keep
confidential, in accordance with Section 11H of the Agreement, all information
disclosed by the Company to the Holders in connection with this Amendment
relating to the subject matter hereof (other than any such information (i) which
was publicly known or otherwise known to such Holder at the time of disclosure,
or (ii) which subsequently becomes publicly known through no act or omission by
such Holder).

                                7.  This Amendment shall be effective as of the
date first above written and the Agreement shall be deemed amended upon delivery
to the Holders of a fully executed copy of this Amendment.

                                IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment to be executed by its duly
authorized representative as of the date and year first above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By:     /s/ Steven Berns                               

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

         

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA

         

By:     /s/ Christopher Carey                            

 

Name:  Christopher Carey

 

Title:  Vice President







Exhibit (10)(d)(xxxii)


AMENDMENT


                                AMENDMENT dated as of March 28, 2003 to the Note
Purchase Agreement dated as of August 18, 1997 between The Interpublic Group of
Companies, Inc. (the "Company") and The Prudential Insurance Company of America,
as amended (the "Agreement"). Capitalized terms used but not defined herein are
used with the meanings given to those terms in the Agreement and the Notes (as
defined below). The persons listed below as Holders hold at least 66-2/3% of the
aggregate outstanding principal amount of 9.09% Senior Notes due 2007 issued
pursuant to the Agreement (the "Notes").

                                1.  The Company and the undersigned Holders
hereby agree to the following amendments to the Agreement:


 

             (a)         Subsection 6A of Paragraph 6 of the Agreement is
amended by inserting the following text in its entirety immediately following
the phrase "on a trailing four quarter basis": "; provided that, solely for
purposes of determining the ratio of Cash Flow to Total Borrowed Funds for the
consecutive four quarters ending March 31, 2003, outstanding obligations
evidenced by the Zero-Coupon Notes shall be excluded from the calculation of
Total Borrowed Funds used in making such determination".

     

             (b)         Subsection 6B of Paragraph 6 of the Agreement is
amended by inserting the following text in its entirety immediately following
the phrase "at the end of any quarter ending on or after March 31, 2004": ";
provided that, solely for purposes of determining Total Borrowed Funds as a
percentage of Consolidated Net Worth at the end of the quarter ending March 31,
2003, outstanding obligations evidenced by the Zero-Coupon Notes shall be
excluded from the calculation of Total Borrowed Funds used in making such
determination".


                                2.  Except as expressly provided herein, the
Agreement shall remain in full force and effect and this Amendment shall not
operate as a waiver of any right, power or remedy of any Holder, nor constitute
a waiver of any provision of the Agreement.

                                3.  The Company hereby represents and warrants
that:


 

             (a)         After giving effect to this Amendment, no Default or
Event of Default will have occurred or be continuing.

     

             (b)         The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

     

             (c)         The execution, delivery and performance by the Company
of this Amendment, are within the Company's corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation of the Company or of any judgment, injunction,
order, decree, material agreement or other instrument binding upon the Company
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Consolidated Subsidiaries.

     

             (d)         No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Company of this Amendment.

     

             (e)         This Amendment has been duly executed and delivered by
the Company. This Amendment is the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the rights of creditors generally and subject to general principles of
equity.

     

             (f)         There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a material
adverse effect on (x) the business, financial condition or results of operations
of the Company and its Consolidated Subsidiaries taken as a whole, (y) the
rights and remedies of the Holders under the Agreement or any Note or (z) the
ability of the Company to perform its obligations under the Agreement or any
Note or (ii) purports to affect the legality, validity or enforceability of this
Amendment or the consummation of the transactions contemplated hereby.


                                4.  The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment in accordance
with the terms of Section 11B of the Agreement.

                                5.  This Amendment shall be construed and
enforced in accordance with the laws of the State of New York, without regard to
conflicts of law provisions.

                                6.  Each of the Holders agrees to keep
confidential, in accordance with Section 11H of the Agreement, all information
disclosed by the Company to the Holders in connection with this Amendment
relating to the subject matter hereof (other than any such information (i) which
was publicly known or otherwise known to such Holder at the time of disclosure,
or (ii) which subsequently becomes publicly known through no act or omission by
such Holder).

                                7.  This Amendment shall be effective as of the
date first above written and the Agreement shall be deemed amended upon delivery
to the Holders of a fully executed copy of this Amendment.

                                IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment to be executed by its duly
authorized representative as of the date and year first above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By:     /s/ Steven Berns                               

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

         

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA

         

By:     /s/ Christopher Carey                            

 

Name:  Christopher Carey

 

Title:  Vice President







Exhibit (10)(d)(xxxiii)


AMENDMENT


                                AMENDMENT dated as of March 28, 2003 to the Note
Purchase Agreement dated as of January 21, 1999 between The Interpublic Group of
Companies, Inc. (the "Company") and The Prudential Insurance Company of America,
as amended (the "Agreement"). Capitalized terms used but not defined herein are
used with the meanings given to those terms in the Agreement and the Notes (as
defined below). The persons listed below as Holders hold at least 66-2/3% of the
aggregate outstanding principal amount of 8.05% Senior Notes due 2009 issued
pursuant to the Agreement (the "Notes").

                            1.   The Company and the undersigned Holders hereby
agree to the following amendments to the Agreement:


 

             (a)         Subsection 6A of Paragraph 6 of the Agreement is
amended by inserting the following text in its entirety immediately following
the phrase "on a trailing four quarter basis": "; provided that, solely for
purposes of determining the ratio of Cash Flow to Total Borrowed Funds for the
consecutive four quarters ending March 31, 2003, outstanding obligations
evidenced by the Zero-Coupon Notes shall be excluded from the calculation of
Total Borrowed Funds used in making such determination".

     

             (b)         Subsection 6B of Paragraph 6 of the Agreement is
amended by inserting the following text in its entirety immediately following
the phrase "at the end of any quarter ending on or after March 31, 2004": ";
provided that, solely for purposes of determining Total Borrowed Funds as a
percentage of Consolidated Net Worth at the end of the quarter ending March 31,
2003, outstanding obligations evidenced by the Zero-Coupon Notes shall be
excluded from the calculation of Total Borrowed Funds used in making such
determination".


                            1.   Except as expressly provided herein, the
Agreement shall remain in full force and effect and this Amendment shall not
operate as a waiver of any right, power or remedy of any Holder, nor constitute
a waiver of any provision of the Agreement.

                            3.   The Company hereby represents and warrants
that:


 

            (a)         After giving effect to this Amendment, no Default or
Event of Default will have occurred or be continuing.

     

            (b)         The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business.

     

            (c)         The execution, delivery and performance by the Company
of this Amendment, are within the Company's corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation of the Company or of any judgment, injunction,
order, decree, material agreement or other instrument binding upon the Company
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Consolidated Subsidiaries.

     

            (d)         No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Company of this Amendment.

     

            (e)         This Amendment has been duly executed and delivered by
the Company. This Amendment is the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the rights of creditors generally and subject to general principles of
equity.

     

            (f)         There is no action, suit, investigation, litigation or
proceeding pending against, or to the knowledge of the Company, threatened
against the Company or any of its Consolidated Subsidiaries before any court or
arbitrator or any governmental body, agency or official in which there is a
significant probability of an adverse decision that (i) would have a material
adverse effect on (x) the business, financial condition or results of operations
of the Company and its Consolidated Subsidiaries taken as a whole, (y) the
rights and remedies of the Holders under the Agreement or any Note or (z) the
ability of the Company to perform its obligations under the Agreement or any
Note or (ii) purports to affect the legality, validity or enforceability of this
Amendment or the consummation of the transactions contemplated hereby.


                            4.   The Company agrees to pay all out-of-pocket
expenses incurred by the Holders in connection with this Amendment in accordance
with the terms of Section 11B of the Agreement.

                            5.   This Amendment shall be construed and enforced
in accordance with the laws of the State of New York, without regard to
conflicts of law provisions.

                            6.   Each of the Holders agrees to keep
confidential, in accordance with Section 11H of the Agreement, all information
disclosed by the Company to the Holders in connection with this Amendment
relating to the subject matter hereof (other than any such information (i) which
was publicly known or otherwise known to such Holder at the time of disclosure,
or (ii) which subsequently becomes publicly known through no act or omission by
such Holder).

                            7.   This Amendment shall be effective as of the
date first above written and the Agreement shall be deemed amended upon delivery
to the Holders of a fully executed copy of this Amendment.

                            IN WITNESS WHEREOF, each of the Company and the
undersigned Holders has caused this Amendment to be executed by its duly
authorized representative as of the date and year first above written.


 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

     

By:     /s/ Steven Berns                                  

 

Name:  Steven Berns

 

Title:  Vice President and Treasurer

         

HOLDERS:

     

THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA

         

By:     /s/ Christopher Carey                            

 

Name:  Christopher Carey

 

Title:  Vice President

   



